Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 1 of 109 PageID #: 7




                        EXHIBIT 1
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 2 of 109 PageID #: 8
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 3 of 109 PageID #: 9




                        EXHIBIT 2
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 4 of 109 PageID #: 10
                                                               \‘3




         AnsohA—o C          Mffwdn
                                         Supmoc          (‘gunsr .7                                             PMW
                 V.
                                                             omMI909p[05441
         Pines        Cacpacaihug        44’
                                               ﬁr   2'
         MA MMLUA.           Emjﬂioﬁeé                               *1
                                                                           U
                                                                               n            ﬂ
                                                                                            U:
                                                                                                         |i—3

                                                                                                         Lt;


                                                                     g                                              E22}




                                                                          P"       '




                                                                                       H
                                                                                            n
                                                                                           72.x   , 0mm
                                                                                                                ‘
                                                                          BARIZoﬁMﬂv              [to   Lruums




                                    f'          ,‘m-




                       ~
      PA124+L5




         MW:
     L


     ’Ptamw                AnguﬂLmumdo—mexiL.
      1nd.'4ng              MM_MLMMMmiBi
                                  m                                                    99520)



           COFMWW
         Dr§cnckan+
         @¢+W
         zmlﬁnav
         )LEmpbgﬂd—ﬁgJM—Qmﬂmn
                              PMG
                           zomwag
                             £4790:
                                         a£     )72L1mnmLA_m34L_Jhmm5¢L_
                                              And “HM LmlC/mwn,
                                                                                                  A
                                                                                                                W
    1,                          w         M‘m          mm             gng/nVJWIUKg
                                                  "
            U                   2
                                                                        V‘        7000    0F
    W                 if       {wad            7% 9””        W
                                                             WW                          m
 ZWW’W
     WTWVID M   6?                                                WWW?                Fwy
  WWWWWM                                                     Jimg            M731,       7%
                                                              71¢
                           -
                ,v              ,
                                         n'v     'r'c        v  w            jfffu'vm}
                                                                                               j
                                                                                               r
                                                                                               g
                                                                                   QQWK
       w’m       7w.           WWWO‘)                                                    7K};
                                    09     ?EFVH             WWI.      aug‘        pawov
 F7? hf???           703.2?
   fw rm              mw             .
                                          70079         0+       W0          dwuc 9M
                                                                              ;
        g                                                                        ?fo
        7905933        “Q            95        393;?    N'TUVU/d           5}“?       blaﬁf‘
?:in
                                                                 e}    uoﬁvU'I/ULLL
   ”J                                                    M            :W'VW W9;
            J ”(?"Wawa 7W
        3‘1“; ymipq QfmJJaw O                                 Itrfabv‘k}          ﬁfiU‘lvlég
                                                                                               i?
                       mama               ju    lrvawxrf
                               E“
   Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 5 of 109 PageID #: 11
                                           a                         ?\ﬁ          «LSSU’IUW
                            cf              (waw            Wm Aviv/W
     WWW                    Leu‘vgdi'          ?xﬁ     ’09»               mpg       NPW
                                                               ‘a
 ”W9       ?wg $0 awn}                          7%                   '3     a; F9;              w
        9W3   'Umf JGOM/                             Stud             ?\ﬁ-        AW?                J;
 7x“ ﬁéfﬁ‘vlwral                           Hﬂ’UbUGW                  mgm—WVQDﬁMB
 J            (                  7W 7mg? Sﬂ'wmm 7W? QL
 ﬁvém   WK                   f



                                       WV 9W7? Ogtwv/
                                                                                                          ~
     Ne    J0          ”01f           0m
                                     9w J03 ﬂCr'S‘U
                                                                (LL                       W0.
                                                           ‘v
      WWWW W                                M((W              Mayra] 799mm
                                                                   UV? ,‘J’au IVE
     uywyu S! JK 9‘9"???                                                    fV70(O*        31H.
                                                                     [/‘f
 139?     patwrwxvglcr. pay                                                   73117010?        7w
                                                                          W                    {W0
 F/‘Uafivuwura!                   HHVV‘oVGJM                   {gwd               WWW
 bvqu                 J03 7f)?»                »(fag           ?JJM               9de 7W
                                                                      s:
                                                                              ‘
     iwv      ff       WW                                                                 ,JW
                                                J‘C’           17W?                       WW2
                                                                                  W
 mnww a(                    we 7907a                   £110       7M               W w.
 79???                Uni                                  ’                              t“    Zi
                            13W WW                              .q         FER     J}?
                  W
                       Vd/VJ          03A      WINE;                        39 puma”
ﬁ—Wédwa/                              mow      ifucav
                                                    WWW        g
               (‘                                      v            7maoﬂJ            yamum
                                                                                      .
       o                                   qu
     71m        “(70g                 #46 F0009                       146v.                (“+104
                                                                                   J}
           aw w Wad                               7%           W?             Jaws“       Wa
                                 E7
     Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 6 of 109 PageID #: 12
f
;
    Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 7 of 109 PageID #: 13




               Plam-hf!
         ?nL MnKnaun
                              Chimes

                          3’29!
                                    [MALE
                                    SMN (“Nu‘t—lmﬂ
                                                      pmG
                                                      of        ML
                                                                      Cgﬁpamggag
                                                                             Entglgagg
                                                                                               of
                                                                                                        ad
                                                                                                         tha
          )5     Hie                                                                                    éjm‘r
           ﬂ
                                                            ‘
                                                                             a                          u:




                                                                                 4W
                          ”00141117     l

                                                                        “‘
                                                                  I
                                              "                                      ‘-



                                                                                          l.

                                                       )    (                                  4




                               r

                  Mar
                        AMI”, q“
                              nLS
                                        1/1


                                      ﬁe}
                                              DWMA
                                                  ,
                                                                3f     i         "
                                                                                           .

                                                                                                   74




           Elmo};
                    QW‘ﬁ—ZWM
           0104/1417“         1‘5
                                     5umm                   mgr       Uto)g4zaq                     0P
            PW!               MAJ             J


               WNW MAM                                .14
                                                                      WWW
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 8 of 109 PageID #: 14




                  WWW
         +WWWO, 1W; Wﬁ
                        W3W
                        Lwnéa}           91+

     '




           a:
           WWW
         ”?S
               '
                   WW       6cm?




         “WJDLH WWW
      WWWMWA
        KW;                                    v
                                               l'rbv


     1‘0ququ
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 9 of 109 PageID #: 15




                        EXHIBIT 3
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 10 of 109 PageID #: 16

                                                             Q
              gngt‘gin C        MPHACLJ                                                                   Mmﬂqu
                      V.                                030011909PL                             05441

                  P016 (Loppnrmkon                                     UPEE
                                                                       ﬂ


                                CT. Al                       E                                            n
                                                                       SEP'          23 2mg
                                                             j

                                                                           /,     ref,
                                                                                                          y
                                                                                                     ,
                                                                           /44‘    «,m’   /4   Ct“
                                                                     BAWMUMKW {:0               1135913




   W
_MMUMJ°MMM
  Wm
      .




    41%;
          i




          ECQMLS

              §




          HQ Ht
                      (‘mmr
                           mm
                                    mnﬁon

                                 len-L‘P!




                                          bar
                                                afar




                                            Ansp_lntv


                                                  .qu
                                                       CWUH‘
                                                        C,   Maurie

                                                                 ‘
                                                                                                  plead;      :lp


                                                                                                                    .




                                                                                               MW
V
    WW
                     Io'GE’                           JG       “”10    ‘Hb‘       9W
                                                      '
                                      <19       JWG               S"        Jy'lnw
     F’Q ”W095
     W        .blrncqu         1m:        {1y   U1.   VIVVUW          UV    CW
                                                                           JG
                                                                                     W
                                                                                 $70015?
                                                          0
    W {?WJJU
       WW W                                 Cvmw              dwamrz        av    drum         ‘
                               .                                W09              M        mi
          VU     WU       :c       Ivy»     waJ/IV Jo             vvrrmd             7x“.
                                                                                                   ‘




    3
    99701”)    mmg         “Uplaq           Gpvva'aw a            aﬂawq              j;        i
                   $172va 1mm
                     ®
    Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 11 of 109 PageID #: 17
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 12 of 109 PageID #: 18




                         EXHIBIT 4
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 13 of 109 PageID #: 19

     STATE OF INDIANA                   )          IN   THE                            —-—— COURT
                                         V

     COUNTY OF                           )
                                                    CASE NO      03DOl-1909-PL—544l



           ANGELITO        C.     MERCADO
      Petitioner


      V.


           PMG CORPORATION #1
      Respondent.  Unknown Employee #2

                                                ORDER ON FEE WAIVER

                The    Petitioner, has ﬁled a      Veriﬁed Motion for Fee Waiver, which the Court has


      read and ﬁnds should be granted.


                IT IS    THEREFORE ORDERED that Petitioner may ﬁle this case:

           X    without the pre-paymcnt 0f any ﬁling fees, costs, security, bond, or other expenses; 0r


                upon    the pre-paymcnt      of$                  which   is   a portion ofthe ﬁling


      fee set   by   statute.   Such sum must be paid by the    Petitioner to the Clerk within the


      next 20 days.




                The Court will determine whether any 0r          additional costs are to be paid at a


      preliminary 0r ﬁnal hearing           in this case.




           September 25, 2019                                         gm“                                                      A


                                                                                                                               ‘-




    Date                                                         Ju%l     Ofﬁcer               'v     r;   ,-

                                                                                                                {:5   _   _.




    Distribution:                                                                          _   ._._;m



      ANGELITO C. MERCABOO
      PMG CORPORATION #1
      UNKNOWN EMPLOYEE #2




                                                               Approved Coalition   for Court       ACCess Best Practices
                                                                                        Group CCA-GF-OS 18-3005
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 14 of 109 PageID #: 20




                         EXHIBIT 5
         Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 15 of 109
                                                                            '( PageID #: 21




                     s
                          R          z
                                                                                                                                          \:\J}Q€( C
                                                                                                                                                                       :7

                                                                                                                                                                                            1              Vg                 2/                                                    L;~           ~   1:“:

                                                                                                                                 '




                      ,qﬁi-b~ﬁlw‘                                                                                                                                                                          0wm1909pL05441

                               d              177933                          ,4
                                                                                                                                                                                                                                                                                ‘1",
                                                                                                                                                     i7,*_ ,__,iﬁiﬂ
                                                                                                                                                                                                                                                                  l‘
                                                                                                                                                                                                                                                      5


if   7   77*77   7—.—
                                f“
                                                          ‘7                                                                                                                                                                       ,7,
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                      K
                                                                                                                                                                                                                                                              ,I'
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                               A
                                                                                                                                                                                                                                                                               1‘



                 .1                                    ﬁr."                                                              _




                                                   ﬂ               H  ﬂ

                           Ti’                 cm                 Lg“-                                         “.3           ;


                                                                               f.                                            A   "4
                                {j/Mﬂ-‘L                                      (“1.               1m-            ~
                                                                                                                             -;
                                ﬂ                                                 “"
                     ..-/5;
                                                   :
                                                          L”
                                                         m4?
                                                                      "I

                                                                               mm w“         l
                                                                                                 .




                                                                                                          4.
                                                                                                                \
                                                                                                                                                     7.


                     .Cf/‘in                            ”1:;                               :11                                                      .123}.




                 <                  Vauxt,                                    ..
                                                                                             .‘(2                    3;;                             myax.-.‘                                              l,                                                                                A.




                                     “73‘3”                       v
                                                                                                 ULﬂK/Xom‘ﬁ                                           .Efzﬂg/Oyf‘TéE:

                                                                                           Pd
                                                                                           A                        ‘V
                                                                                                                                 rﬁfmrd               r1                                    5.2!,


                                                                                           5“ “.1
                                                                                                     '1




                                                                                                 timaéugv.
                                                                                                                                      a        ,.

                                                                                                                                               -ml
                                                                                                                                                               I



                                                                                                                                                                                        V
                                                                                                                                                                                                       ‘




                                                                                                                                                                                                           ’2"
                                                                                                                                                                                                           A_V   .




                          ./\

                          \              ’5




                                                                                                                                                                                                                                   O ,wp                                   -



                                                                                                                                                                                                                                                                                            :43:       31224




                                                                                                                                                                                                                                         L’
                                                                                                                                                                                                                                                  U           ”('3                     ‘x
                                                                                                                                                                                                                                                                                            212117 (ff/


                                                                                   .

                           I                                                           3


                                                                                   '
                     ,-                                                                                                                                                     ‘

                     ///                                   Lu-
                                                              )
                                                                               ‘1                                                                                                                                    -


                     v      LXI
                                I

                                              5—         ~-.-"
                                                                          I
                                                                              ~‘t                         :L-       -
                                                                                                                         y


                                                                                                                                           1              ..
                                                                                                                                                                   :
                                                                                                                                                                   _.¢
                                                                                                                                                                                '
                                                                                                                                                                                    .
                                                                                                                                                                                            n
                                                                                                                                                                                                -...             v   .
                                                                                                                                                                                                                         ,_




                                                                                                                                                                                                                                                              A        ..




                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                       Ar"
                                                                                                                                                                                                                                              K           l
                                                                                                                                                                                                                                                                       ‘
       Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 16 of 109 PageID #: 22
                                 USPS CERTIFIED MAIL
     Bartholomew County Indiana
     234 Washington St Ste 105
     Columbus. IN 47201




                                                 9214 8901 9403 8390 9960 91




      UNKNOWN EMPLOYEE
         PMG CORPORATION
      C/OI
      1751   ARCADIA DR
      COLUMBUS         IN   47201-8712




Usemame: Banholomew County        Clerk (banhcocletk@bartholomew.in.gov)
Return Ref#: 03DO1-1909PL-5441




Posmge $5 6000
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 17 of 109 PageID #: 23




                         EXHIBIT 6
                Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 18 of 109 PageID #: 24



                                       um           -
                                                                                                                                        <1                                x                     y),                                                                                                   "                            i:

                                                                                                                                       v
                                                                                                                                                                                                                                                                                                                           ‘
                                                                             .

                                                                                                                                                                                                                                                                                                                                              .




                                  Jy”.Mu;                   ,~                                                                                                      (\I
                                               ..                                                                                           ,
                                                                                                                                                             (47’                               \f‘(xs\ (                        (7                                                               z.      i‘v-t.       ”.1? zj_.~i_'<£.'¥.
                                                            .L           .




                                        M
                                        ?\‘f            '

                                                                                 I113;
                                                                                                                   «Mfg.                                                            03001                      1           90,9                         PL           05441
                            ..,.-      ~a.-._,                       -'                    ..        N                                                   .                          7                                                   ,                                        ,                                                      7-        A-       7,

                                       [’1‘
                                  «LC‘IMWg/ﬁm
                                                            luv.“                     ‘v
                                                                                              mil
                                                                                            '4‘                               :‘\r"
                                                                                                                              ,fx'utj                    ,          -7                  7                                   ,.          .,
                                                                                                                                                                                                                                                        M’Www
                                                                                                                                                                                                                                                            C:\"A-‘n
                                                                                                                                                                                                                                                            1V

<...._.-,. ,. ...-‘          ,7
                                  .4 w”                     .fiiirn"                            ‘_       ‘    _~V—V_‘_V_U‘                              7w 77,7           .7                    ._                          ___-,
                                                                                                                                                                                                                            ,_               ...
                                                                                                                                                                                                                                                        ‘            .x
                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                     '




                                                                                                                                                                                                                                                                                     I           '5




                                        155/9
                                        {ma                              ~.2;<:-au.:':.~:-,L,-
                                                                                                               \
                                                                                                                                                    ‘                                                        ,                                                       .                                                  w
                                                                                                                              A   f
                                       L4H 1/110r'vll                                      :in           'Iwé‘           ‘:.LC..


                                   $.55}                             AIKLAdI                                       ,.         Did                                                   .           vvvvv       W                                                                            ,                                                        A,        _


                           “HNNCQJy/nbuﬁ,                                                       wi‘def/Zazjmr                                                                                                     _                                         .    7           7




Wm“                       W.                   Sﬁé‘y‘f,                               Vi.            Yﬂ‘xﬁ,                                         [mfima-{mx                                                   ..                                                                                                _._

_h____..__.               w,”
                                   ‘




                                               TO                                 v




                                                                                           -._1,,251


                                                                                      ,.-,Cglm.’2u;7
                                                                                                         UU’XKAowi”-

                                                                                                                    .2
                                                                                                                               Axéapdm.-. Auﬁ
                                                                                                                                                win
                                                                                                                                                         Empkviﬁﬂ


                                                                                                                                                                               7141:2221
                                                                                                                                                                                                         .._          7,   ___,

                                                                                                                                                                                                                           ,,#-_~7-_.~-.~.A_.
                                                                                                                                                                                                                                                                 .




                                                                                                                                                                                                                                                                                                                       W
                                                                                                                                                                                                                                                                                                          7/-__...._..A,~_-_.~
                                                                                                                                                                                                                                                                                                                                   _,    ..




                                                                                                                                                                                                                                                                                                                                                           __




                          .__...       §QW£ -élmmoﬂ§r won        .
                                                                                                                                            ,igChaU‘                            D’F                     ‘ﬂﬂuﬁiﬁf‘i“r w“)                                                                          i:               1/                   {5451‘



               _                          §.
                                               smmw/eff                                                                                                                                                                    ,-       ,                   0       mmvdﬁ
                                            010:0”                               ﬂuéﬁﬁbk                                 L.       r"   msﬁdo                                  AID                     {ﬁll       7,        ﬂaﬂxia/                                           Pfiﬁéﬂi‘                                                                 g.“

                                       60:4                 H+f                            {luau                                  w:?u‘z‘:                    gméd                                      m                    7/15.,                             VCLVF;                                    IQIMCLZ
                _abo./L                                              mm                          -
                                                                                                             .917         .            3:14:33:                               15.7136“                      :i'.‘a;42/aum.                                                               2:"                           533W---“
                                   dam,                              Wxﬂ                                     ffhfulr'}.                 m_‘ié’éfé‘uj‘r                                                  ’2‘.
                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                 main?
                                                                                                                                                                                                                                 .0                                              _

                                                                                                                                                                                                                                                                                     v:               ._       ﬁr."

                                               K,                                                                                                                                                                                                  [i
                                                                                                                                                                                                                                                                                 x




                                                ,                        .
                                                                                                                                                ,                                           .     .
                                                                                                                                                                                                                                 m”'fr:w                         I_//                SK:                   r       A   V       ,    ,,,_,__,          7‘._.._


                                                                                                                                                                                                                                                                                                               <       3'--.            ,..
       7,7,           .    ....                                      r                                                                  r
                                                                                                                                                                                                                                                                                             ¢                                                    7   ..
       Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 19 of 109 PageID #: 25
                                                     USPS CERTIFIED MAIL
     Bartholomew County Indnana
     234 Washington S! Ste 105
     Columbus. IN 47201




                                                9214 8901 9403 8390 9960 60




      PMG CORPORATION
      1751    ARCADIA DR
      COLUMBUS         IN   47201-8712




Usemame: Bartholomew County       Clerk (banhcoclerk@banholomew.in‘gov)
Return Ref#: 03001-1909—PL-5441




Postage 55.6000
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 20 of 109 PageID #: 26




                         EXHIBIT 7
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 21 of 109 PageID #: 27

V        :ggfssETr/elgfcsg
                                                                                                          1"}
                                                                                                                E©EHW~E
September       30,    2019
                                                                                                                     SEP 30       2019
                                ogooxr WW @L’                               94%
                                                                             >




                                                                                                                       V
                                                                                                                 -




 Dear    BARTH CLERK:
                                  MO Lough“                MWWOS                                                BARTZﬁWEEEﬁS‘m

The   following    is in   response   to   your request   for proof of delivery           on your item with the tracking number:
9214 8901 9403 8390 9960              91.


 Item Details

 Status:                                                   Delivered, Left with Individual

 Status Date       I   Time:                               September             27, 2019, 2:30     pm
 Location:                                                 COLUMBUS,                IN   47201
 Postal Product:                                           First—Class Mail®

 Extra Services:                                           Certified MaiITM

                                                           Return Receipt Electronic
 Recipient Name:                                           UNKNOWN EMPLOYEE
 Shipment Details

 Weight:                                                   1.002

 Destination Delivery Address

 Street Address:                                           1751 ARCADIA DR
 City, State ZIP Code:

 ReCIpIent Signature
                                             .




                       Signature of Recipient:
                                                 .
                                                      .




                                                               W
                                                           COLUMBUS, IN 47201-8712




                                                               M CM!   y!   hub-


                        Address   of Recipient:
                                                               l7g
 Note:   Scanned image may reﬂect a    different destination   address due       to Intended Recipient's delivery instructions   on   ﬁle.




Thank you   for selecting the United States Postal Service® for your mailing needs. If you require additional
 assistance, please contact your local Post OfﬁceTM or a Postal representative at 1—800—222—181 1.


 Sincerely,
 United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260—0004
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 22 of 109 PageID #: 28




                         EXHIBIT 8
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 23 of 109 PageID #: 29
   S




 W     A,   UNITEDSTATES
            POSTAL SERVICE
                                                                                                   '




                                                                                                                 1"\   E w E
                                                                                                                       15:,lb
                                                                                                                              fr“         H
                                                                                                                                          u
                                                                                                                                              W]
                                                                                                                                               U
                                                                                                                                                      F
                                                                                                                                                      w    m
                                                                                                                 D
 September         30,      2019
                                                                                                                              SEP 30          201g             U
                                                                 otoov       P L”       gHLH
                                                                                    WM A
                                                                                                                          -
                                                                                                                                                           -




 DearBARTH CLERK:                    039m K                  \
                                                                                                                                ,.   é?       CLERK


                                         No                       WLQMT                                 ﬁﬁ   .



The         following   is in   response   to       your request       for proof of delivery     on your item with the tracking number:
 9214 8901 9403 8390 9960                  60.


 Item Details“

 Status:                                                                 Delivered, Left with Individual

 Status Date            /   Time:                                        September      27, 2019, 2:30     pm
 Location:                                                               COLUMBUS,         IN   47201
                                                         '




 Postal Product:                                                         First-Class Mail®

 Extra Services:                                                         Certified MailTM

                                                                         Return Receipt Electronic
                                       I




 Recipient Name:                                                         PMG CORPORATION
 Shlpment Details

-Weight:                                                                 1.002

 Destination Delivery Address

 Street Address:                                                         1751    ARCADIA DR
 City, State

 Recuplent Signature
                    ZIP Code;                   ‘




                            Signature of Recipient:
                                                                         W
                                                                         i
                                                                         COLUMBUS




                                                                         M'LMI kl hub.»
                                                                                           IN   47201—8712




 Note:
                             Address of Recipient:

             Scanned image may reﬂect a     different destination
                                                                          [ﬂ
                                                                          address due   to Intended Recipient's delivery instructions          on   ﬁle.




 Thank you         for selecting the United States Postal Service® for                  your mailing needs. If you require additional
 assistance, please contact your local                           Post OfﬁceTM or a Postal representative at 1—800—222-181 1.


 Sincerely,
 United States Postal Service®
 475 L'Enfant Plaza SW
 Washington, D.C. 20260-0004
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 24 of 109 PageID #: 30




                         EXHIBIT 9
                                                        ma?          owg            ya     ma        pie
                                                                                   W‘“
                       frﬁfM]?                             p'ﬁf‘ 0? Fat? ?Wtﬁgy
                                                                                                              4"
                                          "    "
          WWW"?                                    WW        ”N  71H U( szzm )Cy and
“’_"“”“"'3“7f( "                                                                    5’6”    bﬁwmg‘
                             £39776]                    .qrv'U/J     6605      14
                                                   f]
                                              rmv/ﬁwj"?              peg    WWW            Ier/dwa7*'
                                                              0‘4           7Wcmzwam                          M

WW m
   —WWWW TIME
         r’mfw
                 2w MA; 7a                         54H Tame
                                              “Wow v
                                                                    7m]
                                                                     MWW—an‘:
                                                                             m7 M                     a—
                                ”z/
                                                                         ﬂ‘rfwwa
                                                                               W                    92qu
               W                Afﬂiwﬁ—j—y ﬂami—
                3W                                                  If   WWW
                                      ~




                                                                            W. L5
         M11   51112   9-741%
     ,




           Mt
         WLN-~
                                Jr!“
                                9L“
                                                                            v01 woa‘J 00
                                                                              f
                                                                                                    ‘TW
                                                                                                    j     &
                 "           LI]!
                                                                                                ,     n
                         n
                                                                                                              '
   (hhsaal‘Io‘lbom-louzo                                                   FEW)“, U          WWW“
         Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 25 of 109 PageID #: 31
|
        V
                                                                 WﬁV—ﬁ
            Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 26 of 109 PageID #: 32




I   -
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 27 of 109 PageID #: 33




                       EXHIBIT 10
              Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 28 of 109 PageIDV #: 34
    a mgewm                       m mega?                                                                                                                                                                           0390'                               ”094’; “5W


                    V   2




     9mg  '
                                                                                                                                                                        lam;
               E2?      m                    '
                                                                                                   I




                                                                                                                   -




                                                                                                                            .
                                                                                                                                     I




                                                                                                                                                                    :
                                                                                                                                                                        1W ?'"SVIMMM
                                                                                                                                                                            -

                                                                                                                                                                                __
                                                                                                                                                                                     .
                                                                                                                                                                                               --                   W   ~43
                                                                                                                                                                                                                              :U J
                                                                                                                                                                                                                                     riff?“




                                                                                                                                                                                                                                         I



                                                                                                                                                                                               L/L      /—
                                                                                                                                                                            D   ?;‘W                                     I               y

                                                                                                                                                                            mp“      F5”       (”“271           HHPJ‘S
                                                                                                                                                                                                                                        E




                                                                                                                  DCQVLW                          fikﬁoig-Ntmﬁ’
                                                                                   MO-Hon               $0   F»




                                                                                                                                {ﬂeﬂamio                       fshmcﬂs                              o           313M                         waﬁm‘
               Came}:               mm;                       ﬁgzmﬁpﬁﬁ                        A‘xhsdufb           (‘                                                                           f

                                                                                                                                                                        '

                                                                                                                                                                                                                             m‘M’ D!                     -.;»{.“¢
              AﬂOh               $1165               )4
                                                              MD'finA                p0       ~{       D896?!“         4'       Sucﬂ’émﬂnj’                             1V3                Oéu'béé-
                                                                                                                                                                                                               ,,
                                                                                                                                                                                                                         C}
                                                                                                                                                                                                                                              w)
                                                                                                                                                                                                                                                          )qa’j                    ﬂ
    b/( LH
                                                 ’

                                                                                         =3
                                                                                                                        .                                                                  a                                                             w              ‘3;    A
      )         x
                                                                                                             P”
                            Defﬁndanvgg                            kwgf              E‘Cﬂégd                           F1§I1»f.»‘s.a.ia'?,c         ‘Hqé                éamphﬂumfy                                                     l;1=f/§»}irw                     343
                            ﬁ‘     \~                                                                                                                                                                                                         ‘




                                                                                                                                                                                                                                                                              m
                                                                          ‘




3w?                                                                                                                                                                                                                     Kr,
                                             _                                                           ‘
                     A“            Em??? V‘QfLigi                             M          “WE            Em: \MQn-i
                                                                                                                                         ,                 .
                                                                                                                                                                                                    w
                                                                                                                                 .       09 [punk              {T           {pgwgv                                       gaugﬁgémmra                               z
’

                            \                                                                                                                                                        f
                                                          f    V
                                                                   3»an                  ~                                                   *e       f5
                                                                                                                                                                                                                             "                     ’.        A’
                                                                                                                                                                                                                                                                  "W.
{Q’JOEIL
                                         ,




                    e1            Wt) é               5gb? “‘3‘"              ’5
                                                                                         W‘ﬂg                                                                                                            ‘g‘
                                                                                                                                                                                                                         2"                   {/(gwg
                                                                                                       ﬂxﬁﬁ’f‘éiééég.                                                                                                                                                         Z: C?
                                                                     {I
                                                                                                                                         k3!         X(?f ff            iﬁi‘vigz               f'
                                                                                                                                                                                                    IE
                                                                                                                                                                                                                                                                    I




tmch                AN!           RIM                 Ark?)          20
                                                                                   ‘4‘
                                                                                                             @f Muamwzr
                                                                                              claw                                                     L-QgrvéTV
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 29 of 109 PageID #: 35




                       EXHIBIT 11
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 30 of 109 PageID #: 36



   STATE OF INDIANA          )           BARTHOLOMEW SUPERIOR COURT   I
                                   i


   BARTHOLOMEW COUNTY        )           CAUSE NO: 03D01-1909-PL-5441


   ANGELITO    C. MERCADO,
           Plaintiff,

   VS

   PMG CORPORATION
   UNKNOWN EMPLOYEE
        Defendant


                                        9M
           Plaintiff filed Motion for Default Judgment on November 14.

   2019,    against the Defendant.

           The Court finds that the summons and service are not

   sufficient.

           The Court finds that the summons is not clear if Plaintiff

  is serving PMG Corporation or an unknown individual at PMG

  Corporation or both.           The Court finds that the summons filed with

  the Court is not legible.

           IT IS THEREFORE ORDERED BY THE COURT that Plaintiff's Motion

  for Default Judgment is hereby denied.
                                  November 22,   201 9
           SO ORDERED


                                        {g.gpém
                                            es D Worton, Judge
                                           rtholomew Superior Court   I

  CC:

  ANGELITO MECARDO
  PMG CORPORATION
  UNKNOWN EMPLOYEE
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 31 of 109 PageID #: 37




                       EXHIBIT 12
                                                                         V




  Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 32 of 109 PageID #: 38
                                                                                     11L    E
                                                                                                  l

                                                                             F       N0V272ms
                                Jmsce         717   ﬁg   Qua

         M
             3mm 4a»:
            was MAL
         0390/
               ﬂange




         Phim‘i%
                  191/

____jxagl_da%a£ Aimﬂazpn
                   m

                       26w
                          f4
                             ébml
                             12 .121; é’w

                                00391


                               MM;
                                          ﬂ
                                      Argue
                                          wag!




                                         ..
                                               4464M

                         ”umbegg 0390/ 1,902 PL 5 w:
                                              So    Smd   MW
                                                          é



                                                           W—
                                                          ____   ,   _
                                                                                 AM

                                                                                 A
                                                                                      lambg

                                                                                           Z’me
                                                                                                m_—

                                                                                                      ﬂ




         570 17"“      5h” r’
          golwnéISf      Ind    97020!
                    CaseuT
                                   .         m ",
                         1:20-cv-00285-RLY-MJD                                                   T
                                               Document 1-1 Filed 01/24/20 Page 33 of 109 PageID #: 39
                              ﬁ         d
                                         u                                               :




                     Vw                                                                  L
            -                                                                                                    . .
                                         y                                                                       .




                                                                                                 1 nn            ”
                                                 _




            2
                H    .
                     .
                                                                                                                 A

                                                                 r
                     .



            -


                             uw m
                     :
                                                                                         .
                     (                                                                               5
                     5                                                                                           a
                                                                                                     2               !




                                         w wm
                     5




:_
            Y



            ;
            ,   _            V
                                 ,
                                     _




                                         ¥
                                                     f                               M5
                                                                                     :




                                                                                     ,
                                                                                             ,“
                                                                                                 ”
                                                                                                                     !

                                                                                                                     !




                                                                                                                     7       _
                                                                                                                                 AW

                                                                                                                                                               i   _
                                                                                                                                                                           i.


                                                                                                                                                                                L           V
                                                                                                                                                                                                    n       M“      _V jaE                      _V



                                                                                                                                                                                                                                                 ‘                        _ﬂ
                                                                                                                                                                                                                                                                                       .           _   ,.




                                                                                                             W                                                                                                  l
L_          ,




                     _
                         #




                                                                                      a H  5
                                                                                                 _                                +                                                     $

                                                                                                                                                                                        ﬁ
                                                                                                                                                                                                        .




i ~                                                                                  ia m W                              H                                                                                                      M_ g                                  W        _ "W
                                                                                                                                                                                                                                                                                                            W



:‘ A 1                                                                                                                                                                                                           J                                                V
                                                                                                                                                      ,_
                                                                                                                                                                                                                                                              _


                     v
                                     _                                   ¥       f




                                                                                                                                                      .                ﬂ   w        A
                                                                                                                                                                                        V


                                                                                                                                                                                                ,               h k_    ,
                                                                                                                                                                                                                                .   ,       _                ‘H

                                                                                                                                                                                                                                                                      a        k
                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                   W                i
                                                                                                                                                                                                                                                                                                                        "



                                                                                                 Uh M
                                                                                                                                                                                                                                    ,

        W            _                                                                                                                            ﬁ                _       _        A   ,                       ; W i:W m       H       ,                                          i           ,   “                “




                                                                                                                                                                                        ﬂ
                                                                     _




                                                                     i _
                                                                     W

                                                                         i
                                                                                                 ~
                                                                                                 .7              ,
                                                                                                                                              W       H
                                                                                                                                                                   :                    A                   ,       _   _if                          .                                     ,   ¥                "



        m

            ~
            _
                    _



                                             ;           F
                                                                 W   Nh
                                                                                         ﬂ
                                                                                                                         <
                                                                                                                                          i                    L



                                                                                                                                                                           _
                                                                                                                                                                                        ,                                                                    v                                 ,            w           ,




                                                                                                                                                                                                                                Hf _
                                                                 ,




            7x
                                                                                                                                          u;                                                                                                             __
ﬂ       ,                                                    ¥           _                               ,       ;                        ,   A            ,   _                                                    m       _                                     _            H
                     _                       ;~                              _           A __                                     _                            _                ,   .




                                                                 :H m
                                                                     h_ ~ *
                _                                        ,   N                       _                                       .                                                                      V




        ¥       w                            fM                                                                                       ‘                    _       _
                                                                 m                                                                        j                                                                     _       _   Hk M u                       ﬂ                     _W
                                                                                                                 _
_   ‘                                        m           _
                                                                                             ﬁ               ,




                                                                                                                                 :                             _                                                _
                                                                                                                                                                                                                    .   m                                b   ”                                              ﬂ
                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                        ,




_                            i               _
                                                                                                                                                                                                                                                                                                                w
k   ,               T                ,       A

_ﬁ                                           _Q
_                                                                                                                                                                                                                                                                         _:
                                                                                                                                                                                                                                                                                           _                    u   7
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 34 of 109 PageID #: 40




                       EXHIBIT 13
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 35 of 109 PageID #: 41

                                                                 E C E       ﬂ   V E
        .0141   claw                                       IQ
                                                           LP”
                                                                   M03127 9mg           W
                                                                                        U
                                                                  wiﬁé’gfwﬁtfﬁﬁuﬁféfs

            led     yak    Flt
                                     J-
                                                       !       507w
                                                                 [ASE

       5‘4»ng        u mac           0300/      —   19o9vm 69¢; m4
         34%;;     0.5001- I9” v/L        I   @397    ﬁnal  En/a                        03/
         [Mu     min};      WM;               Ar AJozL/g ﬂe/«JA
                                               7km         IVA


                                                      477$            W44

         éw
        AAf/th?
          ~80    23‘
                    ﬂtllcml)


                                  Wag!
    Aﬂ‘ﬁehlb   MW)
                Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20
               5r                                               -. v..-
                                                                     -.
                                                                        Page
                                                                        «Nu.
                                                                          4Z2
                                                                             36 of
                                                                              L
                                                                              ,,.
                                                                                L.
                                                                                  1"109 PageID #: 42
                                                                            .:. .1»   ‘.-,
                                                                                                3e
                                                                                             ..--_.......
                                                                                                            r.

                                                                                                                 g
                                                                                                                      '--4f_-..v_:
                                                                                                                                     "



    590 1
                     ,                                             N. Mrzw ?:?qu m3.                                 '2.
                                                                                                                           2

    abméu‘g
‘




                    97$”


                                             Supaionr       CWLT          l
                                                                                      GIRL
                                              9'
                                                   23y     Nﬁmwnsl-un                 51%(7'

                                             ('o/bméw;
                                                           w      sza/

                                             2mm”:                 muutmnw-IHWwmum,muh-umwwnh
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 37 of 109 PageID #: 43




                                        Jankpﬁnmaw      t, Tm u! Svrvuw
                                                           ‘T



                                          (.er'xHHH Lumjlug u LEN».
                                                    sao 1" sweet
                                                 Luuﬂxs-w       m mum
                        THI'.‘   ,‘D'f‘JrlF/ES   “US CORRESPONDE’VC: H
                                 ‘73".   MAIN? BYAF‘ARTIIPAA‘T                      .           I

                                          BARTHOLOMEW COUNT
                                  C'   ‘MMUMT'V’ (ORRECTV'               ‘.“w
                                                                                (IENTFR

                                                      "Wm"      "   1'
                       Bartholomew County Cmu’ (tram                 9   rs   mu rnngvb’e for
                                       rhr   mntmrs   n!   (M   correspondence
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 38 of 109 PageID #: 44




                       EXHIBIT 14
                                                               EIGC'       ECWJJJC           jC‘     Cﬁ’o              :—   gtLH
                                                                                                                  14
                                                                                    v14;    Jamg-uy          4+        asuajag
                                                                            u?
                                                                                                                       +    WU
                                                                                Qjej        110'wa      V         WWQJM‘
                                                               _(    l                              svowu/ng:          w
      "n1 J   J6         (may                             vw,pu:             Jalam          M                           3x“
  1                                                       0g“                      .wmlo‘wag         ‘31“.    J?wa!             <q-
                                                                         vywm
      Fﬂﬁa 7mm Human Mu d-U'WWJ                                                                       ”WWW Wu
Dms‘vb/ 0+   ihhg-y-wbr‘laaso                                                               ma        w HWPW‘VG
          9w             pa‘woa                                 0+       variow     V my pm                  Janey          714+
 0+     >Wdlj            aryvya‘cu ‘9                                    01117€VU      jj-Ltulvfd      (“0U            91W?
                                                                 7:53on           0L   WWW
                         7/,                                                                                      Wm?
                                                          V
                                                          ‘2
                                    I                                                   '
                                        L...)
                         (A   L.)                    f‘
                     \
                                    u           v.
              6W7.                                                                                                          VWJ
                                                                                             °
                                                                                                                            o
 lhhgﬂd‘baﬁl’lmw                                                                                 PUJJQW a q‘pbuU
      Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 39 of 109 PageID #: 45
  Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 40 of 109 PageID #: 46




____—_____—_____¥,¥,7                                                ,,   ,AL——___
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 41 of 109 PageID #: 47



                                      Alp—ECL       +‘-    an-r

         Cums        now            Flank”          @31
          +9   ﬂu        fou/d'      e;      AA     Agﬁrggz    cm?          ”mgr:        (”gags
         93001-     mz-fgr          (4:597        M       03091, 1409—    ?L'S'iu:   .
                                                                                         Hm


         59

       P9,)?




         Anguxg
         590
         [plums
               Mal




                 .1."

                     I
                         6.
                              am!




                               Mam
                               shag
                              2m!
                                    515M




                                          97,949;
                                                      Has     5"   01mg      of




                                                                                  W  December
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 42 of 109 PageID #: 48
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 43 of 109 PageID #: 49




                       EXHIBIT 15
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 44 of 109 PageID #: 50


  BARTHOLOMEW COUNTY CLERK                                                                         CIRCUIT    COURT      - 8|      2-3791605
                                                                                                 SUPERIOR COURT               -   812379-1623
  PO Box 924 234 Washington St.
                              .                                                                                          I




  Co'umbUSI IN 47202.0924                                                                        SUPERIOR COURT          2 — 812-379—1610

  812-379-1600                                                                               Process Receipt and Return
          pummr                                                                    coum CASE NUMBER
          Angelito C‘ Mercado                                                      03DO1-1909-PL-5441
          DEFENDANT                                                                TYPE_0F PROCESS
          PMG Corporation                                                          Certiﬁed Mall
                     NAME OF INDIVIDUAL. COMPANY, CORPORATION, ETC, T0 SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
            SERVE PMG Corporation

            -To
                              ADDRESS.

                             1751 Arcadia Dr
                                                 (Street or County.               House Number,

                                                                           Columbus, IN 47201
                                                                                                         City. Slate   and Zip Code)




          SEND NOTICE 0F SERVICE COPY To REQUESTER AT NAME AND ADDRESS BELOW;
          ................................................................                                                                                      SUMMONS

                                                                                                                                                                RULE TO
                                                                                                                                                                SHOW CAUSE

                             L_                                                                                                                                 OTHER
      SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST                                                              IN   EXPEDITING SERVICE                     (Include Business and Alternate Addresses, All
      Telephone Numbers. and Estimated Times Available For Servace)‘

      FOLD                                                                                                                                                                                                                                 FOLD




      Attorney or other Originator requesting service on behalf                                   of:                         Dpumnrr                             TELEPHONE NUMBER
                                                                                                                              DDEFENDANT


      The     Stale of Indiana lu Dcfcndanl                                                                                                                       You have bccn sued by lhc person(s) named
      'plainliff", in lhc            cuun        xlalcd ahnvc,
      The nature 0f lhc sun against you                               is   \Ialcd in (hc complaint which                     is   nllachcd In this document.                  ll   also slates thc                  demand which          plaintiff
      has made and wants from yuu.
      You must answer lhc complain: in writing. hy you or your allumcy within                days 0r
      you receive this summons‘ 0r judgment may he enlcred ugainsl yuu fur what lhc plaintiff has demanded
                                                                                                           23 days commencing thc day after       020                              D
      If   you havc      a   claim for relief against lhc plannliff                          uris‘ing     frnm lhc \amc lmnsaclion nr occurrclvynu                                   1
                                                                                                                                                                                                     '
                                                                                                                                                                                                          l    il   in   ynur wrincn answer.

      Dam, December                                     13                  20       19
                                                                                                                                                                                                         County Courts
                                                                                                                                                              ”??nhélom
                                                SPACE BELOW FOR USE 0F SHERIFF ONLY                                                  -   DO NOT           W           E        LOW        T     S LINE
   hereby canny and return Ina!
      1                          Dhave personaliy served Dhave legal ewdence
                                                    I                                                                               o!   semce.     Dhave       execured as shown               m   'Remarks‘. the process described
  on me individual. company. corporahon. etc at the address shown above or on ma
                                                                            .                                                       Individual.   company, corpovauon                etc       shown   at the address Insened beoow.


           DI heveby cermy and Ietuvn                   Ihat    I   am     unable    lo locate    Me    inmvudual   company covporahon,             etc   .   named above (See remarks below)
  Name and           title   cl Individual       served   (ll   not      shown above)                                                                                                      A person 0' sunable age and dis.
                                                                                                                                                                                           creuon then vesndmg m lhe dc»
                                                                                                                                                                                           vendant's usual place ol abode.
  Addless (complete only                   vl   dunerem than shown above)                                                                                                          Dale   ol   Servuce                   Tlme
                                                                                                                                                                                                                                               Ham
                                                                                                                                                                                                                                                 prn

                                                                                                                                                                               Signature o! sheviH or deputy


          REMARKS.
                                                                                                                                                                                           Further   summons was                sent by ﬁrst
                                                                                                                                                                                           class mail al the             above address.

                                                                                  SPACE BELOW FOR USE 0F CLERK OF THE COURT ONLY
                                                                                         CLERK’S RETURN FOR CERYIFIED MAIL
  I       hereby   certify that    mailed a copy 01 me above indicaied documenl
                                     I                                                                          lo the   delendant by certiﬁed                mail,   requesting a return receipt. addressed lo said deV-
  endam         at lhe       address Qurmshed by me plalnhﬂ

  Daled                                                   20
                                                                                                                                                                      Ctark.   Bartholomew County Courts
  |       hereby cenily       thal       anached copy       01      reium receipt was received. signed by the addressee                             D         or signed by another              D             on    ____ 20___
  Cenified mail vetumed unserved: unclaimed                                      D      volused   D     insuﬂicionl address         D    or other   D     reason



  Dated                                                             20
                                                                                                                                                              Clerk.       Bartholomew County Courts                                 pom. No. a


  D           Clerk
                                                   D       Attorney             Nohce
                                                                                                                    D         Acknowtedgemem              of ReoeIpt
                                                                                                                                                                                                     D              Notice to Delendant
      Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 45 of 109 PageID #: 51
                                                       USPS CERTIFIED MAIL
    Banholomew      County Indiana
    234 Washington St Ste 105
    Columbus‘ IN 47201




                                                   9214 8901 9403 8302 4614 26




      PMG CORPORATION
      1751        ARCADIA DR
      COLUMBUS            IN   47201-8712




Usemame: Bartholomew County          Clerk (banhcoclerk@banholomew.in.gov)

Return   Refit:   03001-1910PL»5441




Postage S5 6000
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 46 of 109 PageID #: 52




                       EXHIBIT 16
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 47 of 109 PageID #: 53


                                                                                                      COURT      — 812-379— 160$
  BARTHOLOMEW COUNTY CLERK                                                                CIRCUIT
                                                                                         SUPERIOR COURT               —    8123794623
  P_O        Box 924       .   234 Washington 5L                                                                 1



                                                                                         SUPERIOR COURT          2 —       812-379-1610
  Co'umbusl           IN   47202.0924
  812-3794600                                                                         Process Receipt and Return
       PLAINT|FF                                                                                                                                  COURT CASE NUMBER
      Angelito C.              Mercado                                                                                                            O3DO1-1909-PL-5441
      DEFENDANT                                                                                                                                   TYPEQF PROCESS
       Unknown Employee                                                                                                                           Certified Mall
                           NAME OF       INDIVIDUAL. COMPANY, CORPORATION. ETC. TO SERVE                                              OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
        SERVE Unknown Employee                                                 PMG
         DTo
                           ADDRESS.      (Street ov County,

                           1751 Arcadia Dr
                                                                         c/o
                                                                          House Number,

                                                                    Columbus, IN 47201
                                                                                                 City. Slaxe   and Zup Code)




      SEND NOTICE 0F SERVICE COPY T0 REQUESTER AT NAME AND ADDRESS BELOW.
       ....................................................                                                                           ...    .         SUMMONS

                                                                                                                                                       RULE T0
                                                                                                                                                       SHOW CAUSE

                           L                                                                                                                           OTHER
   SPECIAL INSTRUCTIONS 0R OTHER INFORMATION THAT WiLL ASSIST                                                         1N    EXPEDITING SERVICE                [Include Business       and Alternate Addresses,          All

   Telephone Numbers. and Estimated Times Available For Setvice);

   FOLD                                                                                                                                                                                                          FOLD




   Aﬂorney or other Originator requesting service on behall                               01:                         DPLAINTIFF                        TELEPHONE NUMBER
                                                                                                                      D  DEFENDANT


  Thc Slam            of Indiana l0         Dcfcndanl                                                                                                    You have hccn sued by lhc person(s) named
   “plainliﬂ’”, in Ihc cnurt slated almvc‘

  The nature   0f lhc suit against you                         is   stmcd       in lhc   complaint which             is   :Illachcd   m   this   document.        l1   also stints thc        demand which     plaintiff
   has mud:- und wants from you.
  You must answer thc complain: in wnling. by you or your atlornc} within                      da_w or                                 DZO
                                                                                                           23 days commencing lhc day after                            D
  you receive [his summons. 0r judgment muy he entered ugainsl you I‘m what thc plaintiff ha: drmundcd.
  lf ynu havc u claim for rclicf against lhv: plaintiff uris‘ing from lhc \nmc lrunsuclion or nccurrcrvyou


   Dam, December                                 13                  20


                                        SPACE BELOW FOR USE 0F SHERIFF ONLY
                                                                              19
                                                                                                                  -r| u in your wrincn answer.




                                                                                                                              -   DO NOT         W
                                                                                                                                                        k
                                                                                                                                                     ”?(fnhélom
                                                                                                                                                          E
                                                                                                                                                                W LOW
                                                                                                                                                                        nfs
                                                                                                                                                                            T
                                                                                                                                                                                      County Couns
                                                                                                                                                                                  S LINE
   hereby comfy and return mat
   I                              Dhave personally served Dhave legal ewdence of service, Dhave execurea as shown m ‘Remarks', the process described
                                            |




  cm Ihe Individual. company, corpovauon, em at the address shown above or on the .ncw-dual. company. corporanon exc shown m me adoress Insened below,
                                                                     ,




         DI     heleby     certify   and relum   lhal     |   am    unable     to locate the individual‘   company           corporation, elc.     named above (See remarks below)
  Name and        title   oi   muwidual sewed      (il   no!       shown above)                                                                                             A person     of suitable   age and   dis-
                                                                                                                                                                            cretion then IGSIdmg In       me   de-
                                                                                                                                                                            fendant's usual place oi abode‘

  Address (complete only d dinerenl than shown above)                                                                                                                  Dale o!   Semce          Tume
                                                                                                                                                                                                                     Ham
                                                                                                                                                                                                                       pm
                                                                                                                                                                   Slgnature oi sheriff ov deputy


       H E   MA   H K     S,
                                                                                                                                                                            Further   summons was     sen: by ﬁrst
                                                                                                                                                                            class mail at the   above address.


                                                                           SPACE BELOW FOR USE 0F CLERK 0F THE COURT ONLY
                                                                                  CLERK'S RETURN FOR CERYIFIED MAIL
  I    hereby cenify that mailed a copy o! the above indicated document
                                 |                                                                      lo the       delendanl by     certified      man, requesting a return receipt. addressed lo said def-
  endam      at the address Iurmshed by me plalnlm


                                                          ____
  Da‘ed


  I    hereby cemfy (ha! attached copy

  Certiﬁed mail returned unserved: unclaimed
                                                  20


                                                         of return receipt

                                                                          U
                                                                                   was teceived. signed by
                                                                                relused   D     insufﬁcient address
                                                                                                                          the addressee

                                                                                                                             C] ov other
                                                                                                                                           D
                                                                                                                                           D     reason
                                                                                                                                                          Clerk,    Bartholomew Counly Courts

                                                                                                                                                     or signed by another         U      on   —_               20—

  Dated                                                       20
                                                                                                                                                     Clerk.     Bartholomew County Courts                   pom      No. 8




  D           Clelk
                                           D        Attorney Notice
                                                                                                           D              Acknowledgement        of Receipt
                                                                                                                                                                                      D       Notice lo Defendant
      Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 48 of 109 PageID #: 54
                                                   USPS CERTIFIED MAIL
    Banholomew County Indiana
    234 Washmglon St Ste 105
    Columbus, IN 47201




                                               9214 8901 9403 8302 4614 88




      UNKNOWN EMPLOYEE
         PMG CORPORATION
      C/O:
      1751    ARCADIA DR
      COLUMBUS        IN   47201-8712




Usemame: Bartholomew County     Clerk (barthcoclerk@banholomew.in.gov)

Return Reﬁt: 03DO1-1909-PL-5441




postage ss eooo
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 49 of 109 PageID #: 55




                       EXHIBIT 17
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 50 of 109 PageID #: 56




   STATE OF INDIANA        )          BARTHOLCMEW SUPERIOR COURT I
                           )   SS:
   BARTHOLOMEW COUNTY      )          CAUSE NO: 03D01-1909-PL-544l

  ANGELITO C. MERCADO,
       Plaintiff
  vs.

  PMG CORPORATION and
  UNKNOWN EMPLOYEE,
       Defendant

                                     ORDER

        Comes now the Court and finds that Plaintiff, Angelito           C.

  Mercado filed a Complaint against the Defendant's PMG Corporation
  and Unknown Employee on September 23, 2019.

         The Court finds that if the Defendant(s)         fail to answer
  this Complaint then the Court may enter a default judgment

  against them without further hearing.

        so ORDERED             [lgggmbgr   15,   2019




                                     JAM
                                                   AW
                                          D. WORTON, Judge
                                     Ba holomew Superior Court       I




 CC:

 ANGELITO MECARDO
 PMG CORPORATION
 UNKNOWN EMPLOYEE
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 51 of 109 PageID #: 57




                       EXHIBIT 18
BARTHOLOMEW COUNTY CLERK            CIRCUIT COURT — 812-379-1605
      Case
p10 Box 924 1:20-cv-00285-RLY-MJD
              234 Washington 3L    Document   1-1 Filed
                                  SUPERIOR COURT
                                       .                  01/24/20 Page 52 of 109 PageID #: 58
                                                    — 812-379-1623                     .
                                                                                                                                                  1                             .




Columbus                         IN    47202-0924                                              _           SUPERIOR COURT                      2 — 812-379-1610
812--379/4§00                                                                                             Process Receipt and Return

                                                                                                                                                                              W:?quw/pc '1ng
        PLAINTIFF;
             wjgéﬂ710 {j                                                             ////M//;M7                                           ,




        DEFENDAN

                             Kg {?N/8/IDéLM/Wgérglﬁm                                                                             ETC          T0 SERVE OR              DgggprlgﬁljpﬁéTKm                                             55m CONDEMN
          SERVE                            ?ﬂ?                                ﬂﬁpﬁa79M
          D   To
                                   ADBRESS.


                                       N76
                                                        (St/reel
                                                                    or        ounty.



                                                                                  04m
                                                                                           Hou!e
                                                                                                        Numity.
                                                                                                                       .
                                                                                                                           State    and Zip Code)


                                                                                                                                  ﬂO/                      HLC/Izzo/
        SEND NOTICE 0F SERVICE COPY T0 REQUESTER AT NAME AND ADDRESS BELOW:                                                                                                                                                                 .


        __________________________________________________________                                                                                                                  SUMMONS
                                                                                                                                                                                                                                       V
                                                                                                                                                                                    RULE TO
                                                                                                                                                                                    SHOW CAUSE

                                  L                                                                                                                                                 0TH ER                                            V          Org”
        SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST                                                                        IN          EXPEDITING SERVICE                  (Include Business and Alternate Addresses,                                All
        Telephone Numbers, and Estimated Times Available For Service):

        FOLD                                                                                                                                                                                                                                                 FOLD




    Attorney or other Originator requesting service on behalf                                                of:                              D       PLAINTIFF                     TELEPHONE NUMBER
                                                                                                                                              D       DEFENDANT


    The        Stale 0f Indiana l0 Defendant                                                                                                                                            You have been sued by thc person(s) named
    “plaintiff”              in    the court slalcd above
                                                                                                                                                                                         '




    The nature 0f the suit against you                                         is   slated         in   the complaint which              is   attached t0 this document.                       [l   also states thc          demand which                   plaintiff
    has made and wants from you.
        You must answer lhc complaint in writing. by you 0r your attorney wilhin                                                                                  D    20 days or                    D    23 days       commencing lhc day                     after
    you receive   this summons 0r judgment may bc entered against you for whal the                                                                              plaintiff has           demanded.                                                               '



    If    you       1   w    a Claim                  rrclicf against lhc plaiwl' arising from lhc                                  same transaction 0r occurrc                               ,you    m    .‘
                                                                                                                                                                                                                        tit in       your \uiltm] answer.
                                                7r
    Dalcd{               I   ﬂf}                                                     20
                                                                                                                                                                                                                                                                    _

                                                                                                                                                                                                                                                                    ‘

                                                                                                                                                                                    C                              _CQur'1ty Courts                            \
                                                                                                                                                                                         rk   fartholome                                           .
                                                                                                                                                                                                                                                        A




                                                       SPACE BELOW FOR USE OF SHERIFF ONLY - DO NOT WRITE B LOW THISTLINIE                                                                                                       "



 hereby certify and remrn
    I                                                  thatlD have personally served, D have legal evidence of service, U have executed as shown in “RéPna‘rkrsA-"Llhe                                                                    process described
on the individual, company. corporation,                                       etc., at [he        address shown above or on lhe individual. company. corporation,                                    elc.,     shown   al the       addreés inserted below.

           D    l   hereby        certify       and retum      that      I   am     unable     to locate the individual.          company. corporation,               etc_.   named above. (See remarks                 below)
    Name and            titre     o! individual         served     (iI   not      shown above)                                                                                                            A person       Of suitab‘e            age and     dis.
                                                                                                                                                                                                          cretion then residing in [he de-
                                                                                                                                                                                                          fendant's usual place of abode.
Address (complete only                           if   different than         shown above)                                                                                                           Date of Service                  Time                           am
                                                                                                                                                                                                                                                                    pm
                                                                                                                                                                                                  Signature of sherifl or deputy

        R E   M A       Fl   K    S:


                                                                                                                                                                                                  D       Further    summons was
                                                                                                                                                                                                          class mail at the above address.
                                                                                                                                                                                                                                                 sent by ﬁrst



                                                                                           SPACE BELOW FOR USE OF CLERK OF THE COURT ONLY
                                                                                                  CLERK'S RETURN FOR CERTIFIED MAIL
|hereby certify that mailed a copy oi the above indicated
                                           I                                                                 documem            lo the   defendant by            certified    man, requesting a return receipt. addressed                              to said def-
endant at the address furnished by the plaintiff.

Dated                                                              20
                                                                                                                                                                                         Clerk.    Bartholomew County Courts
r       hereby      certify that               attached copy of return receipt was received, signed by [he addressee                                                 D        or signed by another               D      on       .                          20.—
Certified mail returned unserved:                                  unc1aimed               D       refused   U     insufficient    address            D   or   other D    reason



Dated                                                                        20
                                                                                                                                                                              Clerk,          Bartholomew County Courts                                pom     N0. 3

                                                                                                                           ‘i
                                                                                                                                 CLERK 0F COURT
        Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 53 of 109 PageID #: 59
                                 USPS CERTIFIED MAIL
    Banho1omew County   Indiana
    234 Washington St Ste 105
    Columbus, IN 47201




                                                   9214 8901 9403 8302 6190 49




      PMG CORPORATION
      1751    ARCADIA DR
      COLUMBUS          IN   47201




Usemamet Bartholomew County          Clerk (barthcoclerk@bartholomew.in.g0v)

Return Reﬁt. 03001-1909-PL-5441




PosIage: 55.6000
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 54 of 109 PageID #: 60




  STATE OF INDIANA        )           BARTHOLOMEW SUPERIOR COURT I
                          )   SS:
  BARTHOLOMEW COUNTY      )           CAUSE NO: 03D01"1909-PL—544l

  ANGELITO C. MERCADO,
       Plaintiff
  vs.

  PMG CORPORATION and
  UNKNOWN EMPLOYEE,
       Defendant

                                     9w
        Comes now the Court and finds that Plaintiff, Angelito C.

 Mercadb filed a Complaint against the Defendant’s PMG Corporation
 and Unknown Employee on September 23, 2019..

         The Court finds that if the Defendant(s)        fail to answer
 this Complaint then the Court may enter a default judgment

 against them without further hearing.

        so ORDERED            December) 1 6. 201 9




                                     JAM
                                                 Am
                                          D. NORTON, Judge
                                     Ba holomew Superior Court I



 CC:

 ANGELlTO MECARDO
 PMG CORPORATION
 UNKNOWN EMPLOYEE
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 55 of 109 PageID #: 61
                                                                                w”




                                                     509mm              (‘ounxr      J
             sang 91149::        P.   m FCngﬁn
        f
                      1/,



         ‘
                                                                            pwm1909p105447f
                                                                                                                                         .




             Pine?)         pgf'pnt‘ﬁ-Lnnn,         'ﬁ)

             wnémm                    @Mgalmeé             “*1                               'Au’v
                                                                                                                        H“
                                                Q                                                    LL;      1g
                                                                                                                             kwo—




    4
    *1                                                                      e
                                                                                     F?                                 n
                                                                                               35%;; 2mg                C:

                                                                                                                 “w“ j
                                                                                     j
                                                                                         7




                                                                                                            [H x
                                                                                             BARWi/I'»   {“9éwbms




                                                Crimpmén'r’




         9/4/2535           a




             glam‘lﬁg"          ﬂﬂGPM—n         {1     MPN‘JJJ‘JO          )5     A {£3,0th                         04‘

        Tndt'am                and Wade;    4w Maﬁa“                M
    jSm)                    593 om! 5% ﬂn/mbus JJVJ £47529).



        V’xéggmglmv?’                 {99/15)       Carynragaon             2,3          4Q          ﬁm‘mz’             r?
        §§a%%3                  Inﬁmtpgf         Cir       )‘7’51       mmarjjm                Mad?                (”njgméyj
        :mlmma                        LIAM;            {hare}       “HM         bm/{ﬂm m                         (ﬂamiﬁa                     «.433
              ,9,
                                                                g                                                                       a
                                                                                                                                        V?
         133';
                      €114?ng W7}               2&3
                                                          03344          (uﬁﬂﬂfﬂrjzﬂm                               ‘

                                                                                                                                    u
                       JMQ'WCA             WW                     ”T/""’"‘!Wo'
        Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 56 of 109 PageID #: 62               w”
       P KW;
          ﬁ‘ﬁ
              .
                                   vqatuw; gm                        fagwdﬁy                   WWWM                    g




                               @1625?            $$$$qu                   «icy
                                                                                   Wﬁﬁﬂ NH                 «96?

  WSW? 1W                      Wifféd       you             WW?                  {ma      WWW             four;
       S‘Iﬂﬁ’q         ryw- 4+              PUQKI’ﬁ              {d        €501          BM Wk}?
              mpvc)                ydfﬂww
                                                                                        id $m®a ah“
                                                    gf      farm       09H;
WW:                flarwrvgy                  fdpvm                   W75?!             ?Lﬁ           WW‘M?
 ‘fwlvyca         Ll‘wrg           pug      VHJK’M               30”“U'W 6H                        W16
                                                                                                    20ng
  {ng                          W1“,        v52           Gym          SWIQQ             9275   rﬂwunmg;
   /wweju                  Jabt/vygi                 TWﬂWW                 (7’     ”bot
                                                                                          ﬂ    (7'    23 ‘ﬁ‘   W
            [VZVE’J
                           I
                                yj‘tww      W“!
                               ?W’f— SM pyq Jan’dv
                                                          M                          W        vs

                                                                                        W‘wa‘wcﬁ
                                                                                                     vragm
                                                                                                                 (7‘


                                                                                                                 c+

                                                                                                               ”Mk
             dmaag’                  ??$3§WG‘              ABM                M304      ”WWW             “(W275
  FféV’WW W WI“                               [9379910                     9’14      almwég}              FWU‘
 lswm m4 jfyfuwm                                  ﬂat JJWQ Wat fawﬁ
                                                 “fat“
            )p’y‘ar"?                09H     Famoqg (if fw’ma aw? VWQ;
                               '




            mu     ’aw 7”?va W0                                               PW                w “rv'vm
  ??.ﬁ        13070
            wwc‘
                     h({vﬂWW pﬂ’iﬂm
                               (3%    r49        pﬁwngu'é;
                                                                                 N
                                                                                 (WY?
                                                                                        W 33W“
                                                                                         9“



                                                                                          ﬂ‘wrr/(ot)       7v“
 ”W72?   Wm“ 7m:                            V9           MW Wm m wa
       7W {3W [@110                         l’.‘
                                                             (WV? ”4%
                                                         79°79        0+                                   9N
       iﬁuw        JJIT urvlok                   7%,?       JWd ﬁg         ¢V?WWU(WQ jg
‘évyfcy       70067333              QM ”W                  (WV:       djwwvfcﬁ 5M9 bm                                      ‘4
4C?         As‘nb'mw "p”??wffyu                           VG)        Hag?               (Wuvlﬂnfffbwy
fgﬁ‘wwp “ﬂ J” ”WWW” PW ”WWU’W’J‘
'buwmﬂ utnwwﬁw
’2]?    pf      7w    .Lscjugbay  m‘                                       a \H“
        \          .



                                 fig               7e}          c}
                                                                                     n
            ,si'nﬁ         S‘vuuq            QWJJJW                              amaavu              ﬂk‘w‘wfcg
                                                                          d


                                    fwma           30      .Ln/ah/XWES‘

                                                                      '




                                      a                                                                            é
      J
               Wyyrw(wvv§      Wr ggkffg urlﬁ fn/VfNQL/g {L/VU UT'XV‘EX
                5w?         m w/ergaaﬁ {7 95W ma mg WIDE
                 atﬁxx      aw“ J9f’zi7&( Maw ?%{x “4»53U1157’917i
          ‘23}                            Wﬁwwgﬁ'ﬁ}!                 EV“!        ,LU’EV/O’Muﬁﬁy
                       3%?        Qi
                                                                                                          9‘
          giggly)»;          (#Lf-UMGQ              9%                                          ”(ﬁﬁﬂ
                                                                 Iowa         HMQ
  Maw                «wax                 aww‘             3%         drug         cu,        [DQNM
                                 3U
                 9W6; 'wgyrgﬁuwvy                             9 Lkﬁfﬁé      ?\(Jf         AUdS‘ WW)»;
               pay       (?Jng          @decwwg                           “aw             6/101.”va
  ﬁsigwgk        fvﬂwwwmt                       '"3{{?7WMW               mm           ”NCVW‘“;
                                                                                          .



  JV ?wwagawy                          {IU—(i    *vaaag              QWWW                       Mﬁ       a_{g

                VQWQ           g WM   ”W 9%ny
           9%?       {jg
                                              ?@sz
                             ”WWW ‘aIH J01 W'thw                                                             Y

      (Q Luci;       '[OJKQGfO‘l/wa              UIWpJ‘               (L;    E   Qrglvé              +403
           MWW’K f’w                             WC“    W’Www Mo“?
 WU                $5? marawy                   faiamagm [guy vwwmw
                                  §I              i’i’ib
                                                       ’V’VL/gjﬁ?‘
               wygﬁjgw                   ﬁﬂ                               910i? UIZWO‘                d1(+
 m;       .5   wzpvy                                       ’Q;
                             fwd; 179%}{06                       PW          ﬁg}   ﬁVWIO‘              0W3
  fgjngvwaz                             wmfwcwﬂ                      Efwai          WWW               «WC?
 bugpwp J93:                          [vwal’a      vngag             9mm?            3:5:ng QM};
          {{jVV ff {.U7v?05p                    %%          ﬁg.) {f(ﬁﬁé‘b‘be—g     g???             {§(ﬁjvﬂ
           2/ Faﬂ'éwu "“{W                            jU         jUIZ-VIUWC‘F
                                                                                     9M             whﬂyg
 52¢”on                     m We                7mm)             {Ow         CM           {Jug        mfg
          Wop               W—    ffw’.)         9W1;                N       PW               Hw'fW’J
               91%WWW                     05‘    [(WLe/waaat
                     [31‘                                                          (9%;         WWW};
 mg, Mg; Li; 9:an W3
                                        JTGW        ,H‘U‘50‘ 5'              [‘JﬁfQJQM}                mm
1221(sz 79W                                                      v    zzma’ofg
                                                                                                                                    Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 57 of 109 PageID #: 63




                                 MW th                                                          WWW
          $16???       wmvgz             grit?       [Jayngj               146v,              UL}    Gym
                   ﬁwcjs         ,W’ “734003               72%       ﬁrm“)       Mug;               9'1,ng



                                                                                                                 ......./...,.m_.




                                  r9
                                                                                                                 “W
                                                                                                            .——
                                                                                                            Aa—a—
                                                                                                            __
                                                                                                            _
                                                                                                            ‘
‘uvwacg (V‘MWZM‘SZL.                                  9‘         5’22’%VW1"!/yf*f’wi‘/[d
                                                                                                                            ’
                                                                         (WW               [W‘aﬂd‘a
                   umgwom                      JOJL        gwmg               ,rr        Wifrvmrdé
           (jg
                      $5”??va              (szw              ﬁsswc-é'g WW’LW’?
                                                                                 a                                      r
F%g‘f            xv“?!       %           Qggﬂgag’é           Lw¢§{fw n.?{kﬂw 1‘5ﬁ
           Jg
                                                                         L
                                                           '«Wif,             ‘S‘féwiwwasﬁg
»
        20w            (é                iv      WWW                   wr»:   W9
??%q
                              aw
       awry” NC?            (Wing:               Wigwam                       Jame]
                                         jg
           vaw: mtg;                     $5;   um:         dc;          [?&me
       Maw   @VMNW                                           »    ‘i
                                                                        AWé’J
                                  [ffgvcgwﬂ
                                                                                                            X
                                     .

                                          A
                                          3,
                      gwsiwg                                                         m     t
                                               wmauof                  VA?“     \ﬂ                 @131
JV???»           é?                            ?‘??fa}            gif‘ﬁ‘ﬁ
                        M/W’M                                                  fevaié;         59""???
             Ljn                                                 ﬁg                                      MI
    9W},     adwgiggawﬁ              FWD         Uta:            gwgu            Vﬁkwfjguri/
                                                                                                         mm};
                                                                                                                    E
       ivy       U94???»                                          gﬁﬁibwma
                       fvggmyagwg                                                        ﬁU‘LLE’U‘v‘d
                            [5)
       Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 58 of 109 PageID #: 64
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 59 of 109 PageID #: 65




            $ u b
            $ §ﬁ
            $
                    S §¢ m
                      3
                    b3L
                        i
                        “
                                                         v
                                                             .




                                                             r




                                                             ~
                                                                     l MU
                                                                     a
                                                                     x
                                                                                              k31
                                                                                              ﬁﬁ
                                                                                              3
           g
           n          0 a
                    ia3 m
                        v
                                    e




                                        ‘
                                                                     x (A
                                                                     y
                                                                     m S
                                                                     x ;
                                                                                              m ?“
                                                                                              a
                                                                                              x
                                                                                                  .



                     § w                x   ‘                                                 i mx
            KM $ﬁ
                3       .
                            3       Q
                                    a
                                    dm
                                                                 8
                                                                     ”
                                                                     0                hy
                                                                                      w
                                                                                      .       ®
                                                                                                $
                                                                                                s
                                                                                                m
                                                                                                 E
                                                                                      ”       m
                                                                                              §3 ?
                                                                                                  x
                    .

                            9       e
                                    m                            3 :.
            Q     a?
                   “
                            3 S
                            .


                                                                                      m       §  b
                                                                                              §i :
            {
            2
            1
                N
                u
                a
                                                                                      \
                                                                                      0
                                                                                              ~ x“
                                                                                              b
                   W
            1

                                E                                                             g
            4
            k
                x  Q
                            L
                                                                                      w
                                                                                      x
                                                                                          r
                                                                                              r


                                                                                                    §
                                                                                      s
                                                                                      w           $
                                                                                                  $
                                                                                                  $       h
                                                                                                          t
                                                         .




                                                                                      %
                                                                                      3
                                                wQ   5



                                                     f
                                                                                      §
                                                                                                  nm
                                                                                                  g
                                                ﬁ
                                                x
                                                     ,
                                                                     a im
                                                                        e
                                                                                                  r
                                                                                                  u
                                                                                                      m

                                                 1
                                                 +
                                                                 .




                                                                                  3   «           b
                                                                                  h
                                                                                  ,
                                                                          _       ,
                                                                                                  m
                                                                                                  a
                                                é
                                                                      _




                                                                              .
                                                                                                  ﬁ
                                                                                                  a
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 60 of 109 PageID #: 66




                       EXHIBIT 19
BARTHOLOMEW COUNTY CLERK            CIRCUIT COURT 812-379-1605                                                                                     —-

       Case 1:20-cv-00285-RLY-MJD
P.O. Box 924  234 Washington St.  Document
                                  SUPERIOR
                                  -           1-1 Filed
                                            COURT       01/24/20 Page 61 of 109 PageID #: 67
                                                  - 812-379-1623                                                                                       1
                                                                                                                                                                                        l




Columbus,    47202-0924      m                                                                                SUPERIOR COURT                        2 — 812-379~1610                            _
812-379-3690                                                                                                  Process Receipt and Return

        mwmow/Wo
        DEFEND/ryﬂ
                                                                                                                                                                                     mySZBW/MW/
                                  gEWOOQJIﬂID                                 Amg/O%OJN                                               ETC FT                                     DES                glOéﬁE;              {?NQT/éjsaz'; OH CONDEMN
         SERVE
                             7M£Wi
                                                                                    '




                                                                                          Wﬂ/zZ/MIC O                                          ﬂWﬁ                v          R              I




                                                                                                                                                                                     ﬂﬁ/ﬂﬂé’féﬂﬂ
          .   T0
                             EDRESSJStreeIo

                             ”5/
                                                                                   ounty.Ho


                                                                                        (Q
                                                                                                    s‘e




                                                                                                    M
                                                                                                          NJm


                                                                                                                 ,4
                                                                                                                    rTCiiy,’Slat?dZip Code)


                                                                                                                                I;
                                                                                                                                              W.
                                                                                                                                                                         (




                                                                                                                                                                      /7\/
                                                                                                                                                                                       é/V
                                                                                                                                                                                                 420/
                                                                                                                                                                                                      I




        SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW:                                                                                                                                                                      .~




        __________________________________________________________                                                                                                                          SUMMONS
                                                                                                                                                                                                                                                K
                                                                                                                                                                                            RULE T0
                                                                                                                            >
                                                                                                                                                                                            SHOW CAUSE

                             L_                                                                                                                                                             OTHER                                              5L 04-51“-
    SPECIAL INSTRUCTIONS OH OTHER INFORMATION THAT WILL ASSIST                                                                                 IN          EXPEDITING SERVICE                       (Include Business and Alternate Addresses.                                AJJ

    Telephone Numbers, and Estimated Times Available For Service):

        FOLD                                                                                                                                                                                                                                                      FOLD




    Attorney or other Originator requesting service on behalf                                                   of:                                D       PLAINTIFF                        TELEPHONE NUMBER
                                                                                                                                                   D       DEFENDANT


    The        Slalc 0f Indiana lo Defendant                                                                                                                                                    You have bccn sued by [he person(s) named
    “pluinliff”. in [he court stated                                  aboveV
    The nature 0f the suit against you                                              is   statcd     in    thc complainl which                 is   attached to this document.                             It   also states the           demand which           plaintiff
    has made and wants from you.                                                                                                                                                                                                           5     :                    _
                                                                                                                                                                                                                                     K


    You must answer 111:: complaint in writing. by you or your attorney within                                                                                               D
                                                                                                                                                                           20 days 0r      U 23 days \c‘omr—ncncing lhc day after
    you receive lhis summons, 0r judgment may he cnlercd against you for what the                                                                                     plainliff has demanded.       f ‘9



                                                                                                                                                                                                     W
                                                                                                                                                                                                                               _

    If   you       havﬁi/for                                 relief against thc
                                                                                               plyt’Qmising from                     lhc   same transaction 0r                       occurrﬂ,             you    m   »          Til ip         your written answer,

    Dated             1*              t
                                              /          ;                                20              '
                                                                                                                                                                                            C m.gartho'iome                    'Qoqnty Courts
                                                         SPACE BELOW FOR USE OF SHERIFF ONLY                                                                -    DO NOT WRITE B LOW THIS LINE
 hereby certily and return that
    I                               have personally served.         U
                                                                have legal evidence
                                                                |                                                D                                         oi   service. D have execuled as shown in “Remarks".                                 the process described
on the individual, company. cmporalion, etc.. at the address shown above or on the                                                                         individual,       company, cetporalion. 9th shown                    at   the address inserted below.

          D    l   hereby    cerlify           and return           that      I   am     unable    lo locate   the individual,        company,             corporation, eta,          named above. (See remarks below)
Name and             xille   of individual                   served     (if   not       shown above)                                                                                                                 A person    o1-     Suitable     age and    dis.
                                                                                                                                                                                                                     cretion then residing            in   the cle—
                                                                                                                                                                                                                     fendant‘s usual place of abode.
Address (complete only                          if       different than           shown above)                                                                                                                 Dale of Service             Time                               am
                                                                                                                                                                                                                                                                              pm
                                                                                                                                                                                                          Signature of sheriff or deputy

        R E    MA    H K     S:
                                                                                                                                                                                                                     Further   summons was             sent by ﬁrst
                                                                                                                                                                                                           E,        class mail at lhe         above address.             .




                                                                                                SPACE BELOW FOR USE OF CLERK OF THE COURT ONLY
                        I                            ‘
                                                                                                       CLERK'S RETURN FOR CERTIFIED MAIL
1hereby cemfy that mailed a copy of the above indicated document
                                          l                                                                                          lo the   defendant by            certified mail,           requesting a return receipt. addressed to said def-
endant at the address iurnished by the plaintift

Dated


I       hereby     certify Ihat

Certified mail returned unserved:
                                                                      20


                                              attached copy of return receipt was received, signed by the addressee

                                                                        unclaimed              D    refused     D     insufficient         address         D    or other
                                                                                                                                                                                 D
                                                                                                                                                                                 D   reason
                                                                                                                                                                                                Clerk.

                                                                                                                                                                                      0r signed by another
                                                                                                                                                                                                           Barthoiomew County Courts

                                                                                                                                                                                                                          D      on        .   —               20—

Dated                                                                             20
                                                                                                                                                                                       Clerk,        Bartholomew County Courts                               Form No‘ 8

                                                                                                                                1    CLERK 0F COURT
       Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 62 of 109 PageID #: 68
                                 USPS CERTIFIED MAIL
    Banholomew County   Indiana
    234 Washington St Ste 105
    Columbus. IN 47201




                                                9214 8901 9403 8302 6197 66




      UNKNOWN EMPLOYEE C/O PMG CORPORATION
      1751     ARCADIA DR
      COLUMBUS          IN   47201-8712




Usemame: Bartholomew County       Clerk (bar1hcoclerk@bartholomew.in.gov)

Return Rem: 03D01-1909~PL~5441




Postage:   $55000
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 63 of 109 PageID #: 69



        L


  STATE OF INDIANA               )
                                                               .




                                            BARTHOLOMEW SUPERIOR COURT I
                                 )   SS:
  BARTHOLOMEW COUNTY             )          CAUSE NO: 03D01-1909-PL—544l

  ANGELITO C. MERCADO,
       Plaintiff

  VS.

  PMG CORPORATION and
  UNKNOWN EMPLOYEE,
       Defendant

                                           913.3%

            Comes now the Court and finds that Plaintiff, Angelito         C.

  Mercado filed a Complaint against the Defendant’s PMG Corporation
  and Unknown Employee on September 23, 2019.‘

             The Court finds that if the Defendant(s) fail to answer

  this Complaint then the Court may enter a default judgment

 against them without further hearing.

            so ORDERED   .


                             7
                                     December-16.2019




                                           JAM
                                                     pm
                                                D. WORTON, Judge
                                           Ba holomew Superior Court I



 CC:

 ANGELITO MECARDO
 PMG CORPORATION
 UNKNOWN EMPLOYEE
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 64 of 109 PageID #: 70




                                          Suoeffof           Foum’f                 J
        'ﬂ/‘WPLM'D             C MPCC/‘ern


                    1/,                                          '




                                                                                                                                                    '



                                                                                                      p,‘                        '11
        .           .      .
                                                                         3*".030011‘9409                     025'“
                                                                                h

                                                                     "
                                                                                                                                       A


                                                                                                                                           F
                                                                                                                        ,;                      ;
            Ping?       ‘Cgppﬂfﬂlnéﬂb    -#   )




        .mnxldmwn                .Emvélgﬁigp»     WZ—                                            ”Anni.     E.
                                                                         r
                                                                                                 uvLLJ      Ln;

                                                                               gt;                                 ﬂ]

                                                                                    j
                                                                                            7M2.
                                                                                                 smszmg
                                                                                                            RA
                                                                                                                   w
                                                                                        ~


                                                                                             Basamoﬁﬂm unsung




                                      £mPIA:M            ‘
                                                             V




        €181)“va AASPL-b     mg/‘IMO 15 A {’83 clan? o-C
                                        {1                           ~




    “
            mdmnn and $85,2er m: %p éagﬂ-ch.                                                                        .
                                                                                                                             I




                                                                                                                                               ‘H


            Sm) 593 ,Oml 53s.. Pn/mbus m4!  U799)“


    'Lnelc‘mntarﬁ’               PMG      Corginrmaon                        1‘s,
                                                                                            [Q
                                                                                                 i'rgmmijsl
        43AM“ lnmmi                     M         r751       Mamba mam                                            Pn/msm
        ‘2‘“an tmgmp                          AncJ   ”Hip                    (Ao/(Anmxf)                         wan/KJSIM
        )31.’
                        Eﬂnlwg’md      [/33       901/               («a:mnmkan
        ”‘27                    um            mg      *T/"V'wwa                             w“
                 (/zﬂw
      {2’              VD va‘fL'TfyU /V& {JV dW'V
               W                                                              dd If U’W/ﬂ
              3%       iQJOC’ #kftplbﬁbf jG’                                        akHl       ’WG
                                                                   Wwwﬂ
    ‘WGCY?      17W    SWJQ             ?jbu       Wm           {me         W724
      SW79 7w                 at                      a cw?             9M
                                                                                              W
        "W9            WWWvagW            0c                       w
                                                            w WWWWWW?
                                                                   ”i                           I
     A mﬁ       [U a w r7 5'95! J apvﬂ WW2  ?LH 957/19 {cg
:‘fWW/QH WW           pug Ciwvd Sd~f-"50‘W 6N N'Q 39970
                       m4;              W “W              S‘WQ-         9W ”WWW“;
                                          '
 HP mmFawclo          Jabt/WLL                 V-wwaw’y                                   Jawuvg
                                                                     WDWV
?OW‘W PW                                                  WW W               vs       709m           0e,
            [€72wa     3;wa
                           WWW          SM ‘pw
                                               M          )aﬂav         Whewwa                      6%
             wwwvadgv aﬁfsWa J.Gu Sow «(WWI                                                  mm
     swwrw            9f      Lynx;
                          [vajmp TM 297717039                                                 fra/th
    gxwvz      91W    Wtfwwa ”91% 79F“ JJPVN W33, KW“-
            )ryan’i      0m Famaqg W1: fvimd aw: mpg
                      jltf
       W m Wm m                                                 m        w
    2w m7»                 [zuvwvvw Pimm                        N       WWW                39de
                      73W     mg IMMWGJME (MY!                              U-U*(~Urt7(0>
      Wm                                                                                            Mk
    Mr        mm        702:2
                                        W Jam                Wi w                          WW
      75W «me my w 70070 0+ VWO o’WUr 9M
    ﬂfagﬂd‘ Jde UI’UZOQ 7% JWd {Q} .Lvalwmﬁzng jg
    m/[y      iuuwag‘         my         v6        WC"?    (jj'T U‘V/d         99%             bm
moo Asm’sﬂa                t/779“C(U.    99    ”V67       J’WWﬂ         IVUWW TWGVU
                                                                              <7          UU 1w r01      r
                                                                                   .nﬁt
    gf'T'UVWW—DWZWW‘U‘,
-
    “z;
        EUWUIJU  UCHWJUGKJU                                  ax.
                                                                <9
                                                                        .st’mgp                t.
                                                                                                    mg
               J pr         d jw0'                                      n
             91% gbuuq QFVJJJW                              Q
                                                                   lbqlawy}           Jjwwufé
                               wgwg           j?   EWJVVYWS‘
                                   E‘
       Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 65 of 109 PageID #: 71
        ??WQ/Ofwg               UWLq'un                   [.75wa       {WU       ﬁrms
              w w           WVWf/sz/w                (y    Emu m4 Wu
                                                                                            .
              71H};    (3‘ng         JQ/L‘gya(ﬂ    (we       3% Aguiyggé
_
                              :11.
                                ﬂywwvmy                     3W? ngayorweg              t1
        g/ww          a?)
         WW             (7y    WW   MW                            We           Wm
hm”)            314+ jg: dww 3% drra   faxqwi                       0.5.
                                                                                                    .-
              9w    'wweﬂww 9w?! Nix; Avdrwaw
          {MW byww W; Kgmc‘ipwg “aw jaguwywu.                                                                E
        f
            [dffwv'wxrm 316(16va mwrewmpwa"
    ﬂ      ”adwumw; ?kﬁ. ?gwoag 3W" erfol auﬁ
        ‘s-VQW              16‘ 3569b!”             W           Efwm       thfUIU/diu:
                        U DLf-ILqO—Pﬂ “374+               Jaj        i5   UWEEJ      mg (
        @1613                                                    d(CYD
                :JGn
                                                                                                         '

                          w 9W5 m;
    9va fww‘wwa WWW W’WWW
     ’Wﬂvu’ﬁ WW “(W                *Namyw
    WW SEWWZO'WE’ {UWV‘WW FVU _U‘c/‘27'Jawbx_l                                                       '




                                                                                                                 ”
      vyv‘yw:                 5‘;
                 m WWW? Wtfwvw cw
            MW'WWK                                                                  “aback”:
                        PW dd 7EWU/w
        ﬁzafuuva31       de           WU
                                     w/ngvgdpp                         mg“)?
.‘b-V‘7f00’fa          Jﬁt       /L}'J\/~3        l/“Ug     2J9“?       CZIIVQ ’y
                                                                                                ‘
        {Evy fjffwmdwp “3% [GVWSME                                     W         rglw
         (7          “(W 7“ I’VWSJ
                FM’EWJ                                                    EM     Wm
    mfrwrw m W0 WWW                                       [OW ”W                   {W
           ,“+ EM) 9W6                                     W       W PW#Wm
        WW
         ?lﬁ     {g‘    0'de           05‘“   /JI>‘-6/0‘U'Ww(        a9        [Uf/‘Iwcvk
 wawofaxmrg may} Hwao‘g [UNOUQJ ”WK
13y? 0712/51   WIGOFJWM br 97(19de pmum
    -
   Vcﬁm    wryvg fyw WNW) may, UL} gum
                59005      Wm» wag: gag
                              W        wowed        ”21+
                                r9
        Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 66 of 109 PageID #: 72
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 67 of 109 PageID #: 73

                                                                                                            (37




                   QWWH?        QMMEJA                                  ?mﬁg zawﬁgmjzﬂn Kw}
            “EM          Mméamw‘» {V?iv                                 mp h! Nudeawié 111m:
                  {a                    «3’2”?!                         ﬂﬁffz                  )fﬂfﬁfgfg                        1/43   {a       gm        3
                                                                                                                                                                  "w   5



        ‘




            ,3:         4:325“                     33%;”?     V                  fa


    >

                                                                                                                                                              a




        t
              ‘Zﬂf
                        Q        LAﬂMX             ﬁ’w‘       ”[0 ”Law;          A             -
                                                                                                           (9%;       mﬁg
                                                                                  \3


                                              89%;}?      I
                                                              v“
                                                                        .lgﬁgﬂaavﬁ.                l         www.a/W’z {Him
                                        .
                                                    ,.            ,m.             xi                   k
                                  t

                                        ﬂmnr’czi                  ughbafgwij                               War“?       Ejﬂﬂmw
                                       @145?3 \jin'ﬂim                                QC gamed Pfﬂﬁpﬂzan                                                          )‘Ka

                                  ﬁmmf'tj‘“ Momfblm mg                                             gi             a
                                                                                                                      3;)   r
                                                                                                                            I
                                                                                                                                       lﬁﬁmé‘
                                                                                           /




                         qr‘ﬂrl/{C‘CJS                        “‘2"




            Ifﬁsl'b                               pﬁu§gﬂ4                Xiﬂgm’m                           (3U         ggﬂm“            Bf]               114139er
                            Q’ﬂigkﬁwr

             amwmi.)                          0,15me mama; mgm);
             madn")              'plﬂ         ;J     5&3»:qu                   E)?“            ULO)4 4’3?)                              DP
              «kam?                           Mag)                                     :

                                                                                                             ..                                 h
                                                                                                                                                     ,§       7




                       MAMA»?         i731,
                                              ‘MfAfriﬂSw                ,24?           Ewﬁbx :‘HMJ Damian,                                  ,
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 68 of 109 PageID #: 74




                               ‘
                                               i’pmr     RC”      {?La-xq-viﬂ




                     '
                               mi    £27       MOMS?       3M        ﬂmum         ﬁfe: )ﬂ/‘J        K055
             [ﬁrm                    (ml,         ommdm+
             i




                 -




                           {m        mm          AM      (3)30}     Ms          $19M dﬁu
                                                                                          J
                                                                                                ﬂC
                     Q&Mﬁmlaw                    QWQ                   ‘




                                                                                  /t/m   W17   l,
                                                                                                    ﬂaﬁa



         i




                   191m
             $333911                       j
                                               W?C’ﬂar
             Wholos’nﬂuj                             adam’lm      Xa's,’
    (k

             '3          £13       QQﬂC;        3+
             ,ﬂaiemwz                          W" WW"
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 69 of 109 PageID #: 75




                       EXHIBIT 20
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 70 of 109 PageID #: 76

                                                                                                                                   W E
 P       UNITEDsr/JTES
         POSTAL SERVICE                                                                                   ®     E © E          ﬂ


                                                                                                                                                  Di
                                                                                                                   DEC       1'7 2019
 December      17,      2019

                                                     I

 DearBARTH CLERK:
                                    0390‘                                                                        BARTg‘ﬂﬁg’zgw/mchoRL‘ers


                                                 CW      [12:     :Léﬁ‘jLM
                                      Nd                    IIJ

 The   following       is in   response   to   your request for proof of delivery on your item with the tracking number:
 9214 8901 9403 8302 4614                 88.




 Status:                                                          Delivered, Left with Individual
 Status Date       I   Time:                                      December            16, 2019, 3:43    pm
 Location:                                                        COLUMBUS,              IN   47201
 Postal Product:                                                  First—Class Mail®

 Extra Services:                                                  Certified MaiITM

                                                                  Return Receipt Electronic
 Recipient Name:                                                  UNKNOWN EMPLOYEE
 Shipment Details
                                                                  1‘
 Weight:                                                               .Ooz

 Destination Delivery Address

 Street Address:                                                  1751ARCADIA DR
 City, State    ZIP Code:                                         COLUMBUS, IN 47201-8712
 Recipient Signature



                        Signature of Recipient:
                                                                   9—7"
                                                                       «a     ‘   HV
                                                                   1751 ARCADIA DR
                                                 .   .
                                                                   cow M Bus m47zo1
                                                                                  ’
                          Address    of ReCIpIent:


 Note:   Scanned image may reﬂect a        different destination   address due        to Intended Recipient's delivery instructions   on   ﬁle.




 Thank you     for selecting the United States Postal Service® for                         your mailing needs.       If   you require additional
 assistance, please contact your local Post OfﬁceTM or a Postal representative at 1-800-222-181                                            1.



 Sincerely,
 United States Postal Service®
 475 L'Enfant Plaza SW
 Washington, D.C. 20260—0004
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 71 of 109 PageID #: 77




                       EXHIBIT 21
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 72 of 109 PageID #: 78




       Iomm-HW             ’
                                                             juymor        8                                         039m     -190€—PL-5991


      Angeg‘w              C.              meamrb

      99961509414
                                                                      i
                                                                                    E        E
                                                                                                      :              {TN}!    50mmon5
      Pm:       1'       Paapormm  "        '
                                                         m            i4
                                                                           “g




                                                                                    DECT92 1:9
                                                                                                                     ”

                                                                                                                          é    xxx
                                                                                        IN CI‘EN   CUL’PF
                                                                           DHKIHOLUI ILW bUt :RIOR CT No.1

      Scau/f‘                          ?mé        Compocawtmn                   _                               ._                    -


      ”To"                             n5]        ﬂ/Lcmm Da-
                               ,
                                       Colmiﬁwmmcﬂmm                                     9 7pm!



       56M               Capt}.             0f IUOM‘Q 0p              JGMI'Ca                      ‘T‘O     f




            Angehh CL                           {Vle/me/J,
             54/1}
                   1:,r
                Columémﬁl                       Ina!            Wow,

       56m Svmmms                                 am         64mm of F/pw‘m                                 A            Avgwfo Mawmclx

        I
            0                                   (Maﬁa
             DQWAnt—P_A_C9Lp_ 91%u0__ QLL- AFL_L<M
                                                 _.  _                                                                                    _.   __.

        Suppl  m Hue C&M/LJJQMM MVA. agdw‘l; 7L0 :9ane;
       ‘H\.&Cam'p[%1’      D 0 0%«1                   I‘VL                                aguid                  Nsut%        "V   Qéﬂblgl4    ‘




        ."Xmlnmmr-   aaamST   (MM
                     v                 '
                                                 <1              u


       /;Z~/(a~/ 9
      (1‘        Ki
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 73 of 109 PageID #: 79




                                                                               .




                                                       x                       .




                                                                                                                   .




                                                                                                                   y
                                                                                                                            .
                                                                                                                   .




                                                                               .       .


                                                                                               .
                                                                                                                                   V
                                                                                                                                           ﬂ
                                                                                               _




                                                                                                                               «



                                                                       .
                                                               .




                                                                                                       .


                                                                                                                           ~.


                                                                   a




                                               z




                                                                                                               .




                                                                                               .                                       .




                                                           .
                                                                                                           .
                                                                                                                                       .




                                                   ‘
                                                                           .               x
                                                                   .




                                                       .
                                                               .
                                                                                                           _




                                                                               _
                                                                                                                   .
                                                                                                                           .




                                                                                                                           .

                                                                                                                            4


                                                                                   ﬁ                                           z




                                                                                                       .
                                                                                   t




                                                                                                                       ‘




                                                                                                                                               .

                                                                                                                           . y




                                                                                                               v                           .
                                                                                                                                               .
                                                                                                                       .




                                                                                                   _
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 74 of 109 PageID #: 80




   STATE OF INDIANA             )             BARTHOLOMEW SUPERIOR'COURT I
                                )   SS:
   BARTHOLOMEW COUNTY           )             CAUSE NO: O3DOl-l909-PL-544l


   ANGELITO    C. MERCADO,
           Plaintiff,

   VS

   PMG CORPORATION
   UNKNOWN EMPLOYEE
        Defendant


                                          t
                                              ORDER    _


           Plaintiff filed Motion for Default Judgment on November l4,

   2019,    against the Defendant.

           The-Court finds that the summons and service are not

  sufficient.

           The Court finds that the summons is not clear.if Plaintiff

  sis    serVLng PMG Corporation or an unknown individual at PMG

  [Corporation or both.             The Court finds that the summons filed with
                                                                           '



  lthe   Court is not legible.

           IT IS THEREFORE ORDERED BY THE COURT that Plaintiff's Motion

  for Default Judgment is hereby denied.

           SO ORDERED
                                     November 22, 2019


                                                guamr
                                                es D       Norton, Judge
                                               atholomew Superior Court        I

  CC:

  ANGELITO MBCARDQ      ~




  PMG CORPORATION           _




  UNKNOWN EMPLOYEEJ“
                Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 75 of 109 PageID #: 81




s   _—_._‘_-—
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 76 of 109 PageID #: 82




                       EXHIBIT 22
                                                                                                                                                                                             ‘7

BARTHOLOMEW COUNTY CLERK           CIRCUIT COURT — 812-379-1605
      Case 1:20-cv-00285-RLY-MJD
P.O. Box 924 234 Washington St.  DocumentCOURT
                                 SUPERIOR
                                    -        1-1 Filed  01/24/20 Page 77 of 109 PageID #: 83
                                                   - 812-379-1623                                                                            1


Commbusl                     IN     47202-0924                                                          SUPERIOR COURT                       2 - 812-379-1610

812-379-1600                                                                                           Process Receipt and Return
    PLAI TIFF                                                                                                                                                            COURT CASE NUMBER
                    nqdk                         C.            Merged!                                                                                                   USDOI'I907-ﬂ' 5991
    D      ENDAN T                                                                                                                                                         PE        PR CESS
                                                         Elnfloﬁﬁt #1
                                                                                                                                                                                (a
                                                 Whom“ COMPANY.                                                                                                        A41
                                            E   OF

                                                        E Whom  CGRPORATION,
                                                       INDIVIDUAL.

                                                                                                        anégget
                                                                                                                               ETC‘.        T0 SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

                                                                                                                                       Mendgﬁ ﬂ 2-
                                ADDRE             S, (Street or



                                                          mccAouA
                                                                           County, House Number,


                                                                                                0L
                                                                                                                 City,       tate


                                                                                                                         columéus,
                                                                                                                                     and Zip Code)


                                                                                                                                                          w                92m
                               I751
    S.E.“Pﬂft'??fFF???F???????????TéﬁftW?b?????‘fféﬁéé9ﬂ: ~~~~~
                               Vﬂrxsehk                                      Mercado
                                                                                                                                                                           SUMMONS                W
                                                           15f                5+4“ T
                                    5 90
                               deluw,
    SPECIAL INSTRUCTIONS 0R OTHER INFORMATION THAT WILL ASSIST
                                                                                  W                     97,10)
                                                                                                                                        IN       EXPEDITING SERVICE
                                                                                                                                                                           gchDENTgAUSE

                                                                                                                                                                           OTHER
                                                                                                                                                                                 (Include Business and Alternate Addresses, Au
    Telephone Numbers, and Estimated Times Available For Service):

    FOLD                                                                                                                                                                                                                                         FOLD




The
    Att    rney or other Originator requesting service on behalf

           ﬂack

            Stznc 0t Indiana
    "plaintiff"           In

The nature 0f thc suit against you
has made and wants from you.
                                        m
                                                      m
                                thc court stated above.
                                                                 U


                                                          Defendant




You must answer thc complaint in writing. by you 0r your attorney within
                                                                             is
                                                                                  ﬂ
                                                                                  stated        in
                                                                                                          ot:




                                                                                                           Wu“ me ﬂ L
                                                                                                     [he complaint which
                                                                                                                                        ﬂPLAanFF
                                                                                                                                        D DEFENDANT




                                                                                                                                       is   attached       m    this
                                                                                                                                                                            TELEPHONE NUMBER




                                                                                                                                                                             You have bccn sued by the person(s) named

                                                                                                                                                                       document.


                                                                                                                                                                    0 days 0r
                                                                                                                                                                                      ll   also states lhc


                                                                                                                                                                                            D     23 days       commencing
                                                                                                                                                                                                                          demand which          plaintiff


                                                                                                                                                                                                                                           lhc day after
you receive this summons 0r judgment may he cnlcrcd against you for whal lhc                                                                                   laimiff has      dcmundcd.
    If    you       haw                         tor rclicf against thc plaintiff arising                          from the same transaction 0r ()ccurrc                              .you    m     «            t    it   in   your wrixlcn answer.

    Dated            /2 4%-]?                                                      20       l   a
                                                                                                                                                                                         artho’iome          County Courts
                               20%                    SPACE BELOW FOR USE OF SHERIFF ONLY- DO NOT WlekBZOW THIS LINE
lhereby certify and r turn                            that D have personaHy served. D have legal evidence oi service. D have executed as shown m “Remarks”.
                                                           I
                                                                                                                                                                                                                                 the process described
on the indivudual. company. corporation. etc,                                       at   the address      shown above           or   on the      individual,    company. corporation         etc    .
                                                                                                                                                                                                        shown   at the         addvess inserted below.

           D    l   hereby     certify          and return     that    I   am     unable    to locate the individual.          company, corporation,             elc.,   named above, (See remarks below)
    Name and mle               of Induvldual            served   (i1   not      shown above)                                                                                                       A person         of suntable       age and    dis-
                                                                                                                                                                                         [*1       cretion then residing              in   the de-
                                                                                                                                                                                                   fendant's usual place of abode.
Address (complete only                           it   different than       shown above)                                                                                                    Daie o! Service                     Time                     am
                                                                                                                                                                                                                                                        pm
                                                                                                                                                                                         Signature of sheriff or deputy


     R E    MA        R K      S:


                                                                                                                                                                                         D         Further   summons was
                                                                                                                                                                                                   class mail at the above address.
                                                                                                                                                                                                                                       sent by ﬁrst



                                                                                         SPACE BELOW FOR USE OF CLERK OF THE COURT ONLY
                                                                                                CLERK'S RETURN FOR CERTIFIED MAIL
I    hereby          certify that  mailed a copy of the above indicated document
                                        I                                                                                    to the   defendant by          certified mail,     requesting a return receipt. addlessed to said det-
endam               at the   address furnished by the plaintiff‘

Dated                                                            20


I    hereby          certify that

Certified mail returned unserved:
                                            attached copy of return receipt was received. signed by the addressee

                                                                 unclaimed              U       refused   U     insufficient        address      D   or
                                                                                                                                                                D
                                                                                                                                                          other U      reason
                                                                                                                                                                                Clerk.    Bartholomew County Courts

                                                                                                                                                                         or signed by another            D          on    __                   20—

Dated                                                                      20
                                                                                                                                                                         Clerk,    Bartholomew County Courts                                 Form    Na   a

                                                                                                                         1   CLERK OF COURT
      Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 78 of 109 PageID #: 84
                                USPS CERTIFIED MAIL
    Bartholomew County Indiana
    234 Washington St Ste 105
    Columbus. IN 47201




                                               9214 8901 9403 8302 9376 79




      UNKNOWN EMPLOYEE DEFENDANT #2
         PMG CORPORATION
      C/O:
      1751   ARCADIA DR
      COLUMBUS        IN   47201-8712




Usemame: Bartholomew County      Clerk (banhcoclerk@banho|omew.in.gov)
Return Rem: 03001-1909—PL-5441




Postage 556000
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 79 of 109 PageID #: 85




                       EXHIBIT 23
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 80 of 109 PageID #: 86

 P       UNITEDsr/JTES
         POSTAL SERVICE
                                                                                                  n     E © E         ﬂ    W E
                                                                                                   U
 DecemberZO, 2019                                                                                          DEC 2O 2mg                  D
                                                                          r
                                                    \qoq Iv L,                gqq\
                                  OBVO \l
 Dear BARTH CLERK:
                                                  CWYLW H WVN (KS
                                                                                                        BARTgﬁiﬁééw/mmcgéBKRrs
                                    N0
 The   following   is in   response   to   your request   for proof of delivery       on your item with the tracking number:
 9214 8901 9403 8302 6190 49.




 Status:                                                   Delivered, Left with Individual

 Status DateITime:                                         December        19, 2019, 3:51    pm
 Location:                                                 COLUMBUS,          IN     47201
 Postal Product:                                           First-Class Mail®

 Extra Services:                                           Certiﬁed MaiITM
                                                      '




                                                           Return Receipt Electronic
 Recipient Name:                                           PMG CORPORATION
 Shipment Details

 Weight:                                                   1.002

 Destination Delivery Address

 Street Address:                                           1751 ARCADIA DR
 City, State ZIP Code:

 Recipient Signature



                    Si g hature of Reci p ient:




                      Address of Recipient:
                                                             W
                                                           COLUMBUS, lN:47201-8712




                                                            k.gcp/d F

                                                            ﬂ
                                                                5"}
                                                                      A f Wim-
                                                                                 |




                                                                 fU\    IA/ #13,}
 Note:   Scanned image may    reﬂect a different destination address due   to Intended Recipient's delivery instructions   on   ﬁle.




 Thank you  for selecting the United States Postal Service® for your mailing needs. lf you require additional
 assistance, please contact your local Post OfﬁceTM or a Postal representative at 1-800-222—181 1.


 Sincerely,
 United States Postal Service®
 475 L'Enfant Plaza        SW
 Washington, D.C. 20260-0004
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 81 of 109 PageID #: 87




                       EXHIBIT 24
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 82 of 109 PageID #: 88

     UNITEDSTATES
 W'- POSTAL SERVICE
                                                                                                         n    E G E         ﬂ   W]     E      n
 December20,2019
                                            (bgvo’
                                                           _   [qoq
                                                                            .,
                                                                                  PL —5L/q'              Mg
                                                                                                                   DEC 20 2mg                 UU
 DearBARTH CLERK:                                                                  ﬁﬁfN/wotg                   enmguﬁmccoums
                                            N0 UMIMJQK
 The   following   is in   response   to   your request for proof of delivery on your item with the tracking number:
 9214 8901 9403 8302 6197             66.


 Item Details

 Status:                                                       Delivered, Left with Individual

 Status Date       /   Time:                                   December           19, 2019, 3:51    pm
 Location:                                                     COLUMBUS,               IN   47201
 Postal Product:                                               First—Class Mail®

 Extra Services:                                               Certiﬁed MaiITM
                                                               Return Receipt Electronic
 Recipient Name:                                               UNKNOWN EMPLOYEE C O PMG CORPORATION
 Shipment Details

 Weight:                                                       1.002

 Destination Delivery Address

 Street Address:                                               1751ARCADIA DR




                                                                W
                                                                                                                                                   '




 City, State ZIP Code:                           -:-_-~.
                                                               COLUMBUS, IN 47201-8712                              r

                                                                                                                        V




 Recipient Signature                                                                                           _




                       Si g nature of Reci p ient:
                                                               :kﬁcpq/ 4 F

                                             .    .

                                                               ﬂ
                                                                   g}   MMM-
                        Address    of ReCIpIent:                   Z-
                                                                        \        IA/   \Ijjyy

 Note:   Scanned image may reﬂect a    different destination   address due        to Intended Recipient's delivery instructions   on   ﬁle.




 Thank you  for selecting the United States Postal Service® for your mailing needs. If you require additional
 assistance, please contact your local Post OfﬁceTM or a Postal representative at 1-800-222-1 81 1.


 Sincerely,
 United States Postal Service®
 475 L'Enfant Plaza         SW
 Washington, D.C. 20260—0004
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 83 of 109 PageID #: 89




                       EXHIBIT 25
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 84 of 109 PageID #: 90




   First Call   Stafﬁng

   8733 Founders Road

   Indianapolis, IN          46268

   317-802-1094




   Bartholomew County Superior Court                 1


   P.O.   Box 924

   234 Washington Street

   Columbus, IN 47202—0924

   812-379-1600




   To   whom     it   may concern,                                                                     12-18-2019




   First Call   has received from their customer          PMG   information regarding Court Case         Number 03001-1909-
   PL-5441. Angelito           C.   Mercado’s complaint with    his   employer should be     First Call Staffing.    First Call

   Staffing     was    his   employer during   his   time worked at PMG.     PMG   did not   employ    directly or   pay Mr.
   Mercado.       If   there are any questions please feel free to reach out to       me     at   any time.




   Thank you.




   Jennifer Bosler


   V.P. Operations
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 85 of 109 PageID #: 91




                       EXHIBIT 26
     Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 86 of 109 PageID #: 92




                                              a
                                                                                                    '
                                                                                                        u.
                                                                                                              ftw
           ‘
                      ‘8“;‘5—     now "                           Magic,        mama                          m4“;
                              1M bwgmﬁﬂ QMSL of,
                     ”w                                                         ?Adalfeégp
                                                                                                   33"”
                A                                 f
                                                          '
                                                              r                  7       “
                                                                                         >               ~9f-~A&sg§:__
                    o3 DQ)    ~le PL 195,97 ﬁnal 03301—yqa9-f’bswA,
                              7
                                                                                     _             1xE       P)Q1a(1£ﬁ


                    Cdulﬂ                                               h   .
                                                                                             Lﬁd   m         d-d________._




                                                                   ~+~M M
            ,       @Jfl              3M3             ,   Qpau,,   Viﬁm,ﬁ_


                                  +       a
Tr
                       ;




                                  _

                          “                                                 M ﬁ
FL:—                                      i   :1;
   Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 87 of 109 PageID #: 93




*V—w
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 88 of 109 PageID #: 94




                       EXHIBIT 27
               __.   _—___ _      _                        ——_   ——..   _—_              0—}.7   _ ——‘—_.__
                                                                              _   ¥     _.4L______.__
                                              '
                                                  *m'c‘iz:       WV:              3V   9w
"
    m0 W4 maiwvrws‘ «939w J5 ﬂaw 9w w
    W5?» WWW 2WW‘OVWEW" w WWW M
                                                                                            f
       )0   36% Vt
.337?qu       .LVIBIO‘W‘O"7‘G~        DMW' 1!.va                 WWW          CMMDQ
‘                                                      ’
        "1:611   wuaia‘qﬁ “7%          “a v-‘Emaﬁ"         my:          J‘vmrqﬁw
“‘“‘"*m“‘j$mw            put;    0'th 2% Jo 53px; "3% Caqo qr
     FW ?W’deo                    ”Caldwm 30 W‘W’W M
”PU awg- swam” vm'rIMS-va ~605Mafm ?yhva'v
 “zwze‘ﬁﬁ: "11mm NJ WW4! v i913 ‘FW LVMJ M.
     ﬁvrvmquwgw                                            me                      W“?
                                         "”"vwﬁ                                                  "
                                                       #FB‘Waiw                   WW"
    ___ __*_A        _   __‘      V                v                               MU
                                          "
                                                             apvvﬂxxo‘qrn9vy
       Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 89 of 109 PageID #: 95
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 90 of 109 PageID #: 96
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 91 of 109 PageID #: 97




                       EXHIBIT 28
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 92 of 109 PageID #: 98




  STATE OF INDIANA        )           BARTHOLOMEW SUPERIOR COURT      I
                               .


  BARTHOLOMEW COUNTY      )           CAUSE NO: 03DOl-1909—PL-544l


  ANGELITO C. MERCADO,
       Plaintiff

  vs

  PMG CORPORATION and
  UNKNOWN EMPLOYEE,
       Defendant
                                    93.1223


        Comes now the Court and finds that the Court received a

  letter form First Call Staffing on December 23, 2019.

        The Court being duly advised cannot take action on the basis

  of a letter.     All filings must follow the Indiana Trial Rules.

  The fact that the Plaintiff worked for a temp agency may or may

  not have effect on whether or not he can file suit against PMG.

  This letter does not suffice as an answer under the trial rules.

  Defendant should contact legal counsel in this matter.

                              January   6,   2020
        SO ORDERED




                                     JAME
                                             Qam
                                             WORTON, Judge
                                               .



                                     Bar olomew Superior Court        I
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 93 of 109 PageID #: 99




  CC:

  FIRST CALL STAFFING

  PMG

  UNKNOWN EMPLOYEE WITH PMG

  ANGELITO   C.   MERCADO
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 94 of 109 PageID #: 100




                       EXHIBIT 29
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 95 of 109 PageID #: 101




   STATE OF INDIANA          )         BARTHOLOMEW SUPERIOR COURT     I
                                 z


   BARTHOLOMEW COUNTY        )         CAUSE NO: O3DOl-1909-PL—5441


   ANGELITO.C: MERCADO,
        Petitioner

   VS   .




   PMG #1
   UNKNOWN EMPLOYEE,



                                      M
        Defendants




              Comes now the Court and finds that the Petitioner, Angelito

   c.       Mercado filed a Motion for Default Judgment on January        6,

   2020.

              The Court being duly advised now sets this matter for

   hearing on the Su‘day of March, 2020 at 1:30 P.M.


              so ORDERED    //f//J092D




                                         $2.4m
                                          ES D. WORTON, Judge
                                        artholomew Superior Court     I
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 96 of 109 PageID #: 102




   CC:

   FIRST CALL STAFFING

   PMG

   UNKNOWN EMPLOYEE WITH PMG

   ANGELITO   C.   MERCADO
   C/O BCJ
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 97 of 109 PageID #: 103




                       EXHIBIT 30
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 98 of 109 PageID #: 104


                                                                                                              COURT     —        812379- 1605
   BARTHOLOMEW COUNTY CLERK                                                                       CIRCUIT
                                                                                               SUPERIOR COURT                —    812-379-1623
   PO Box 924 234 Washington St.
                           .                                                                                            1


                                                                                               SUPERIOR COURT           2 —       812-379-1610
   Columbus.          [N       47202.0924
   8123794600                                                                               Process Receipt and Return
       PLAINTtFF                                                                                                                                         COURT CASE NUMBER
       Angelito C. Mercado                                                                                                                               OBDO1-1909—PL—5441
       DEFENDANT                                                                                                                                         TYPE OF PROCESS
       PMG Corporation, Unknown Employee                                                                                                                 Certified Mail
                  NAME OF INDIVIDUAL, COMPANY, CORPORATION.                                                      EYC..           TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
        SERVE             PMG
                       Corporation

         -   T0
                           ADDRESS.

                           1751 Arcadia Dr
                                             ISlreel ov County,                  House Number, Cny.

                                                                            Columbus. IN 47201
                                                                                                              Stale   and Z.p Code)




       SEND NOTICE 0F SERVICE COPY To REOUESTER AT NAME AND ADDRESS BELowV
       ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,                                                                                         SUMMONS

                                                                                                                                                              RULE TO
                                                                                                                                                              SHOW CAUSE

                           L                                                                                                                                  OTHER
       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST                                                            IN    EXPEDITING SERVICE                (Include Business and Alternate Addresses,                           All

       Telephone Numbers. and Esiimaled Times Available For Service):

       FOLD                                                                                                                                                                                                                            FOLD




   Attorney or other Originator requesting service on behaN                                       0|:                        DPLAINTIFF                        TELEPHONE NUMBER
                                                                                                                             D  DEFENDANT


   The        Slate of Indiana             l1)   Dcfcndam                                                                                                      You hawc hccn               wed         by lhc pcrsunh)                 named
   “plaintiff". In lhc cuurl slated above.

   Thu nature uf lhc \un againxl yuu                                  is   \tmcd      in lhc     complaint which            is   ullachcd    m   this   document.        ll   alx‘u    «laws lhc demand which                     plaintiff
   has made and wants {mm yuu‘
   You must unswcl lhc complaint in wnllng. h) you or yuur ulmrncy Milhin         DZU days ur
   you rccuivc lhls summons. ur judgment may he cnlcred ugainsl you {m what the plaintiff huh drmnndcd‘
                                                                                                        23 du'u cnmmcncing lhc du) after                                      U
                                                                                                                                                                                                                       miucn
   lf    you haw:     u    claim fur rchcf against lhc plaintiff uriﬁing from lhc \nmc lrunsnclinn 0r                                                   nccurrctv )nu          nfs              ~rl   x1   in   )nur               answer.

   Dutcd
         Januarv                                     7                      30       20
                                                                                                                                                                                                County Courts
                                                                                                                                                            "?%nhcglom
                                           SPACE BELOW FOR USE 0F SHERIFF ONLY                                                       -   DO NOT         W        E       LOW          T   S LINE
   Ihereby cenin and return mat    Dhave personally served Dhave legal evrdence o! serwce. Dhave execuleo as shown m 'Remavus'. the process described
                                                 J




   cm «he Inmvudual, company‘ covpovallon. elc at the address sh0wn above or on me mOIVIdual, company. covp0rahon etc shown al me address Inserted below‘

         DI hereby cemfy and return                  lhal       I   am     unable    Io locate   He     mdwtdual‘ company cotporauon. elc. named above                         (See remarks below)

   Name and mle           o1    mdmdual served           (It    nol      shown above)                                                                                                 A person        01   suname age and m5.
                                                                                                                                                                                      crenon    men        reSIdmg      m   lhe   dc
                                                                                                                                                                                      fendanl's usual place oi              abode
   Address (complete only                  different than           shown above)                                                                                              Dale    o! Sevv-ce                anne
                                      n!
                                                                                                                                                                                                                                       Barn
                                                                                                                                                                                                                                          pm
                                                                                                                                                                          Signature o! shevm or deputy


       R E   MA   R K S
                                                                                                                                                                                      Furthe!   summons was            sent by ﬁrs!
                                                                                                                                                                                      class mall a! (he         above address.


                                                                                  SPACE BELOW FOR USE OF CLERK OF THE COURT ONLY
                                                                                         CLERK'S RETURN FOR CERTIFIED MAIL




                                                                                                                                                                                                           —
   Ihereby certify ma: mailed a copy of the above indicated document
                                  I                                                                            lo the       defendant by      certified mail.    vequesxlng a return receaptv addressed lo sand del-
   endant at the address Iurmshed by lhe plamh"

   Daled      _____.                                  20
                                                                                                                                                                 Clerk.   Bartholomew County Coulis

   I    hereby cemty that attached copy                        of   relum receipt was received. signed by the addressee                             D       ov sngned by another          D           on                          20——
   Cermied maul returned unserved                         unclaimed              D    reiused    D      insumcient address          U    or olhev   D   reason



   Da‘ed                                                            20
                                                                                                                                                            Clerk,    Bartholomew County Courts                               me No           a



   D          Cierk                              DAnorney Notice
                                                                                                                 D               Acknowledgement        of Receipt
                                                                                                                                                                                                D          Notice (o Detendant
     Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 99 of 109 PageID #: 105
                                                USPS CERTIFIED MAIL
    Banholomew County   Indiana
    234 Washington S! Ste 105
    Columbus. IN 47201




                                            9214 8901 9403 8303 6588 87




     PMG CORPORATION
      1751   ARCADIA DR
     COLUMBUS           IN   47201-8712




Username: Bartholomew County Clerk (banhcoclerk@barlholomew.in.gov)
Return Rem: 03001-1909-PL—5441




Postage $5 6000
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 100 of 109 PageID #: 106




                        EXHIBIT 31
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 101 of 109 PageID #: 107


                                                                                                             COURT       — 812-379-1605
   BARTHOLOMEW COUNTY CLERK                                                                     CIRCUIT
                                                                                           SUPERIOR COURT                  - 812-379-1623
   RO. Box 924              .    234 Washington                St.
                                                                                                                      1


                                                                                           SUPERIOR COURT             2 —      812-379-1610
   Columbus, [N 47202.0924
   812-379-1600                                                                           Process Receipt and Return
    PLAINTIFF                                                                                                                                             COURT CASE NUMBER
    Angelito C. Mercado                                                       03DO1-1909—PL—5441
    DEFENDANT                                                                 TYPE OF PROCESS
        PMG
          Corporation, Unknown Employee                                       Certified Mail
               NAME OF INDIVIDUAL, COMPANY. CORPORATION. ETC.. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
      SERVE Unknown Employee c/o               Corporation                          PMG
         -To
                            ADDRESS, (Sheet

                            1751 Arcadia Dr
                                                        or County,              House Number,

                                                                           Columbus, IN 47201
                                                                                                       City. Stale   and ZIp Code)




    SEND NOTICE 0F SERVICE COPY To REOUESTER AT NAME AND ADDRESS BELOW:
       ,,,,,,,,,,,,,,,,,,,,,,, ””4‘-“______--_..____--____~______                                                                                           SUMMONS

                                                                                                                                                            RULE TO
                                                                                                                                                            SHOW CAUSE
                                                                                                                                                            OTHER
                            [—
    SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST                                                             IN    EXPEDITING SERVICE               (Include Business and Anernaie Addresses,                 All

   Telephone Numbers. and Estimated Times Available For Sewica):

    FOLD                                                                                                                                                                                                             FOLD




    Attomey        or other Originator requesting service                           on behalf   o1:                        DPLAIN‘nFF                        TELEPHONE NUMBER
                                                                                                                           D  DEFENDANT


   The        Slulc of Indiana lo              Defendant                                                                                                      You havc hccn sued by lhc pcrson(s) named
    "plaintiff". in lhc court                unlcd ahnvc.
   Thc nature 0f lhc \uxl agzlinsl you                               is   slalcd in lhc complaint which                   is   nuachcd     m   this   dncumcnl.       ll    also Males the        demand which     plaintiff

   has made und wants frnm you.
   You must unswm the complain! in writing. hy you ur your auorncy wilhin               DZO days ur       23 day» cummcncing (hc day after                                 D
   you rcccivc [his summuns. 0r judgment muy be enlcred against ynu for what (hc plaintiff has demanded.
                 claim for rclicf against the plainliff arising from lhc same lransnclion 0r        you n      s 'rl il in ynur “rillcn answcrA
   lf you havc         :I
                                                                                                                                                      occurrch
    Dated
          Januarv                                   7                      20       20
                                                                                                                                                          “?%nho'lom                       County Courts
                                            SPACE BELOW FOR USE OF SHERIFF ONLY                                                    -   DO NOT         W       E       LOW       T    S LINE
    Ihereby certify and return mat  Dhave personally served. Dhave legal evidence ol servnce. Dhave executed as shown m “Remarks”, the process described
                                                I




    on the indivndual, company. covpovanon, elc at the address shown above or on ma Inowidual. company corporation etc shown at the address Inserted below.
                                                                           ,




         DI hereby ceml’y and return (hat                      I   am     unable lo locaie     Me     Individual.   company       corporalion. etc    .   named above {See remarks below)
    Name and mle            o!   mdmdual served         (i!   not       shown above)                                                                                            A person     01   sunable age and    dis.

                                                                                                                                                                                Clellon lhen resvdnng In the dev
                                                                                                                                                                                Vendanl's usual place of        abode
   Address (complete only              If   dnﬂerenl than          shown above)                                                                                            Dale o! Servace          Time              Bath
                                                                                                                                                                                                                            pm
                                                                                                                                                                      SignaMre       of   sherm   or   deputy


        R E   M   A R K S
                                                                                                                                                                                Funher summons was sent by ﬁrst
                                                                                                                                                                                class mail ax (he above address.



                                                                                 SPACE BELOW FOR USE OF CLERK 0F THE COURT ONLY
                                                                                        CLERK‘S RETURN FOR CERTIFIED MAIL
    heveby certify Ihal mailed a copy of the above inducaied document                                                     delendanl by cenified mail. requesting a remrn receipt. addressed                      lo said def»




                                                               _
    I                              I                                                                            lo the
   endant a! the address Iurmshed by the plainhﬂ

    Dated                                            20
                                                                                                                                                               Clerk.      Bartholomew Coumy Courts

    I   hereby cermy (hat attached copy                       of   retum receipt was received. signed by the addressee                            D
                                                                                                                                                  D
                                                                                                                                                          or signed by      anomev   U       on   —__ 20—
   Ceniiied mail returned unserved: unclaimed                                   D    relused    D     insuﬂicient address         D    or other       reason



    Da‘ed                                                          20
                                                                                                                                                           Clerk.   Bartholomew County Courts                    Fm,“ No‘ 8



   D          Clerk                             DAnorney Notice
                                                                                                                    D          Acknowledgement        of Receipt
                                                                                                                                                                                          D       Notice lo Defendant
    Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 102 of 109 PageID #: 108
                                                USPS CERTIFIED MAIL
    Bartholomew County Indiana
    234 Washington S! Ste 105
    Columbus IN 47201




                                            9214 8901 9403 8303 6589 62




      UNKNOWN EMPLOYEE
      C/O: PMG CORPORATION
      1751        ARCADIA DR
      COLUMBUS           IN   47201-8712




Username: Bartholomew County Clerk (barthcoclerk@banholomew.in.gov)
Return   Refit:   03001-1909~PL-5441




Postage $5 6000
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 103 of 109 PageID #: 109




                        EXHIBIT 32
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 104 of 109 PageID #: 110

  p7                                                                                                                              E © E              "   V E
                                                                                                                          D
  January 10, 2020                                                                                                                  JAN 10               2020
                                                                                  SLIP“                                       .




                                                                                                                                          ﬂ:
  DearBARTH CLERK:                     039°         V WW        ’     PL      '
                                                                                                                                    ﬂ“
                                                                                                                                  BARTMG% comﬂ‘ms
                                             314 [z o           Hum“?
  The     following       is in   response   to   your request for proof o delivery on your item with the tracking number:
  9214 8901 9403 8303 6588                   87.




  Status:                                                             Delivered. Left with Individual
  Status Date         /   Time:                                       January     9,   2020, 2:35    pm
  Location:                                                           COLUMBUS,           IN   47201
  Postal Product:                                                     First-Class Mail®
  Extra Services:                                                     Certified MaiITM

                                                                      Return Receipt Electronic
  Recipient Name:                                                     PMG CORPORATION
  Shipment Details

  Weight:                                                             1.002

  Destination Delivery Address

  Street Address:                                                       ARCADIA DR
                                                                      1751
  City, State    ZIP Code:                                          COLUMBUS, IN 47201—8712
  Recipient Signature



                           Signature of Recipient:
                                                                    Quw—ﬁw        M £45417
                                                                    \75}     9" LulA Z.
                            Address of Recipient:

  Note:   Scanned image may reﬂect a          different destination   address due      to Intended Recipient‘s delivery instructions     on   ﬁle.




  Thank you     for selecting the United States Postal Service" for                         your mailing needs.      If   you require additional
  assistance. please contact your local Post OfﬁceTM or a Postal representative at 1-800-222-181                                              1.



  Sincerely,
  United States Postal Service®
  475 L'Enfant Plaza SW
  Washington, D.C. 20260—0004
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 105 of 109 PageID #: 111




                        EXHIBIT 33
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 106 of 109 PageID #: 112

  P   A UNITEDSTATES
           POSTAL SERVICE
                                                                                                       V




                                                                                                                      D
                                                                                                                           E G E             U     W E
  January 10, 2020                                                                                                         JAN 10
                                             390  moﬁ—
                                                    \f
                                                                          PL.“ 54“”                                       .km‘mm   xx
                                        0
  Dear     BARTH CLERK:                                                                                                    BARIZMW‘fw cocﬂKRrs
                                             3N'LO Waxing
  The     following       is in   response   to   your request   for    proo of delivery on your item with the tracking number:
  9214 8901 9403 8303 6589                   62.




  Status:                                                             Delivered‘ Left with Individual
  Status Date         /   Time:                                       January     9,   2020, 2:35          pm
  Location:                                                           COLUMBUS,              IN   47201
  Postal Product:                                                     First-Class Mail®
  Extra Services:                                                     Certified MailT”

                                                                      Return Receipt Electronic
  Recipient Name:                                                     UNKNOWN EMPLOYEE
  Shipment Details

  Weight:                                                             1,002

  Destination Delivery Address

  Street Address:                                                     1751ARCADIA DR
  City, State ZIP           Code:                                     COLUMBUS, IN 47201—8712
  Recipient Signature



                           Signature of Recipient:


                                                                  \75‘       ﬂ"   LaL   E.

                            Address of Recipient:
                                                                  CoL—Mkw‘iu “72                  “I




  Note:   Scanned image may reﬂect a          different destination   address due      to Intended Recipient's delivery instructions   on   ﬁle.




  Thank you  for selecting the United States Postal Service® for your mailing needs. If you require additional
  assistance, please contact your local Post Ofﬁce TM or a Postal representative at 1-800-222-181 1.


  Sincerely,
  United States Postal Service®
  475 L'Enfant Plaza SW
  Washington, D.C. 20260-0004
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 107 of 109 PageID #: 113




                        EXHIBIT 34
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 108 of 109 PageID #: 114




   STATE OF INDIANA                     )       BARTHOLOMEW SUPERIOR COURT I
                                        ) SS:
   COUNTY OF BARTHOLOMEW                )       CAUSE NO. 03D01-1909-PL-5441

   ANGELITO C. MERCADO,                         )
                                                )
                 Plaintiff,                     )
                                                )
          v.                                    )
                                                )
   PMG CORPORATION                              )
   UNKNOWN EMPLOYEE,                            )
                                                )
                 Defendants.                    )

                         NOTICE OF FILING NOTICE OF REMOVAL

          Defendants, PMG Indiana LLC, misidentified in the Complaint as PMG Corporation, and

   Unknown Employee of PMG, by counsel, respectfully notify this Court that on January 24, 2020,

   they filed in the United States District Court for the Southern District of Indiana, Indianapolis

   Division, a Notice of Removal of the above-captioned cause of action. Pursuant to 28 U.S.C. §

   1446(d), this Court shall take no further action in this matter unless and until this matter is

   remanded. A copy of the Notice of Removal, together with exhibits, is attached hereto as

   Exhibit 1.

                                                Respectfully submitted

                                                /s/ Laurie E. Martin
                                                Laurie E. Martin (#26877-49)
                                                lmartin@hooverhullturner.com
                                                Kristofer S. Wilson (#32805-19)
                                                kwilson@hooverhullturner.com
                                                Hoover Hull Turner LLP
                                                111 Monument Circle, Suite 4400
                                                P.O. Box 44989
                                                Indianapolis, IN 46244-0989
                                                Tel: (317) 822-4400
                                                Fax: (317) 822-0234

                                                Counsel for Defendants
Case 1:20-cv-00285-RLY-MJD Document 1-1 Filed 01/24/20 Page 109 of 109 PageID #: 115




                                   CERTIFICATE OF SERVICE

          The undersigned counsel hereby certifies that a copy of the foregoing has been served via
   the Court’s electronic filing system this 24th day of January 2020, upon the following:

             Angelito Mercado
             c/o Bartholomew County Jail
             543 2nd St.
             Columbus, Indiana 47201


                                               /s/ Laurie E. Martin
                                               Laurie E. Martin
   1079150
